EXHIBIT 10.1



EXECUTION COPY
CUSIP Number: 75689PAG9


$250,000,000
CREDIT AGREEMENT
Dated as of July 2, 2014
among
RED ROBIN INTERNATIONAL, INC.,
as Borrower,
RED ROBIN GOURMET BURGERS, INC.
as Parent,
THE DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,
THE LENDERS PARTIES HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
BANK OF AMERICA, N.A.
as Syndication Agent,
BBVA COMPASS
and
U.S. BANK NATIONAL ASSOCIATION
as Documentation Agents
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH
as Senior Managing Agent
WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Co-Lead Arrangers and Co-Bookrunners

OBLIGOR #: 7308546278
CHAR1\1357697v6

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

Section...1.1
Defined Terms.    1

Section...1.2
Other Definitional Provisions; Time References.    29

Section...1.3
Accounting Terms.    30

Section...1.4
Exchange Rates; Currency Equivalents.    31

Section...1.5
Change of Currency.    31

ARTICLE II THE LOANS; AMOUNT AND TERMS
31

Section...2.1
Revolving Loans.    31

Section...2.2
Intentionally Omitted.    33

Section...2.3
Letter of Credit Subfacility.    33

Section...2.4
Swingline Loan Subfacility.    36

Section...2.5
Incremental Facilities.    38

Section...2.6
Fees.    39

Section...2.7
Commitment Reductions.    39

Section...2.8
Prepayments.    40

Section...2.9
Default Rate and Payment Dates.    41

Section...2.10
Conversion Options.    41

Section...2.11
Computation of Interest and Fees.    42

Section...2.12
Pro Rata Treatment and Payments.    43

Section...2.13
Obligations of Lenders.    45

Section...2.14
Inability to Determine Interest Rate.    46

Section...2.15
Illegality.    47

Section...2.16
Requirements of Law.    47

Section...2.17
Indemnity.    48

Section...2.18
Taxes.    49

Section...2.19
Indemnification; Nature of Issuing Lender’s Duties.    51

Section...2.20
Extension of Maturity Date.    52

Section...2.21
Defaulting Lenders.    54

ARTICLE III REPRESENTATIONS AND WARRANTIES
56

Section...3.1
Financial Condition.    56

Section...3.2
No Change.    57

Section...3.3
Corporate Existence; Compliance with Law.    57

Section...3.4
Corporate Power; Authorization; Enforceable Obligations.    57

Section...3.5
Compliance with Laws; No Conflict; No Default.    58

Section...3.6
No Material Litigation.    58

Section...3.7
Investment Company Act; Etc.    59

Section...3.8
Margin Regulations.    59

Section...3.9
ERISA.    59

Section...3.10
Environmental Matters.    59

Section...3.11
Purpose of Loans.    60

Section...3.12
Subsidiaries.    60

Section...3.13
Ownership; Insurance.    61

Section...3.14
Indebtedness.    61

Section...3.15
Taxes.    61

Section...3.16
Intellectual Property.    61


i
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section...3.17
Solvency.    62

Section...3.18
Investments.    62

Section...3.19
Location of Collateral.    62

Section...3.20
No Burdensome Restrictions.    62

Section...3.21
Brokers’ Fees.    62

Section...3.22
Labor Matters.    62

Section...3.23
Security Documents.    63

Section...3.24
Accuracy and Completeness of Information.    63

Section...3.25
Material Contracts.    63

Section...3.26
Anti-Terrorism Laws.    63

Section...3.27
Compliance with OFAC Rules and Regulations.    63

Section...3.28
Compliance with FCPA.    64

ARTICLE IV CONDITIONS PRECEDENT
64

Section...4.1
Conditions to Closing and Initial Extensions of Credit.    64

Section...4.2
Conditions to All Extensions of Credit.    67

ARTICLE V AFFIRMATIVE COVENANTS
68

Section...5.1
Financial Statements.    69

Section...5.2
Certificates; Other Information.    70

Section...5.3
Payment of Taxes and Other Obligations.    71

Section...5.4
Maintenance of Existence.    71

Section...5.5
Maintenance of Property; Insurance.    71

Section...5.6
Inspection of Property; Books and Records; Discussions.    72

Section...5.7
Notices.    72

Section...5.8
Environmental Laws.    73

Section...5.9
Financial Covenants.    74

Section...5.10
Additional Subsidiary Guarantors.    74

Section...5.11
Compliance with Law.    74

Section...5.12
Pledged Assets.    74

Section...5.13
Covenants Regarding Intellectual Property.    75

Section...5.14
Deposit and Securities Accounts.    76

Section...5.15
Collateral Consents.    76

Section...5.16
Further Assurances.    76

ARTICLE VI NEGATIVE COVENANTS
77

Section...6.1
Indebtedness.    77

Section...6.2
Liens.    78

Section...6.3
Guaranty Obligations.    78

Section...6.4
Nature of Business.    79

Section...6.5
Consolidation, Merger, Sale or Purchase of Assets, etc.    79

Section...6.6
Advances, Investments and Loans.    80

Section...6.7
Transactions with Affiliates.    80

Section...6.8
Sale of Capital Stock of Subsidiaries.    80

Section...6.9
Fiscal Year; Organizational Documents; Material Contracts.    80

Section...6.10
Limitation on Restricted Actions.    80

Section...6.11
Restricted Payments.    81

Section...6.12
Sale Leasebacks.    82

Section...6.13
No Further Negative Pledges.    82

Section...6.14
Amendments to Subordinated Debt, etc.    82


ii
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section...6.15
Management Fees.    82

Section...6.16
Parent Holding Company/Liquor License Subsidiaries.    83

Section...6.17
Expansion Capital Expenditures.    83

ARTICLE VII EVENTS OF DEFAULT
83

Section...7.1
Events of Default.    83

Section...7.2
Acceleration; Remedies.    85

Section...7.3
Rights and Remedies Cumulative; Non-Waiver; etc.    86

Section...7.4
Administrative Agent May File Proofs of Claim.    86

Section...7.5
Credit Bidding.    87

ARTICLE VIII THE AGENT
87

Section...8.1
Appointment and Authority.    87

Section...8.2
Delegation of Duties.    88

Section...8.3
Exculpatory Provisions.    88

Section...8.4
Reliance by Administrative Agent.    89

Section...8.5
Notice of Default.    89

Section...8.6
Non‑Reliance on Administrative Agent and Other Lenders.    90

Section...8.7
Intentionally Omitted.    90

Section...8.8
Administrative Agent in Its Individual Capacity.    90

Section...8.9
Resignation By Administrative Agent.    90

Section...8.10
Nature of Duties.    91

Section...8.11
Rights as a Lender.    91

Section...8.12
Collateral and Guaranty Matters.    92

Section...8.13
Secured Hedging Agreements and Secured Cash Management Agreements.    92

ARTICLE IX MISCELLANEOUS
93

Section...9.1
Amendments, Waivers and Release of Collateral.    93

Section...9.2
Notices.    95

Section...9.3
No Waiver; Cumulative Remedies.    97

Section...9.4
Survival of Representations and Warranties.    97

Section...9.5
Expenses; Indemnity.    97

Section...9.6
Successors and Assigns; Participations; Purchasing Lenders.    99

Section...9.7
Right of Set‑off; Sharing of Payments.    102

Section...9.8
Table of Contents and Section Headings.    103

Section...9.9
Counterparts; Integration; Effectiveness; Electronic Execution of
Assignments.    102

Section...9.10
All Powers Coupled with an Interest.    104

Section...9.11
Severability.    104

Section...9.12
Inconsistencies with Other Documents.    104

Section...9.13
Governing Law.    104

Section...9.14
Consent to Jurisdiction; Waiver of Venue; Service of Process.    104

Section...9.15
Confidentiality.    105

Section...9.16
Acknowledgments.    106

Section...9.17
Waivers of Jury Trial.    106

Section...9.18
Compliance with Tax Shelter Regulations.    106

Section...9.19
Patriot Act Notice.    107

ARTICLE X GUARANTY
107

Section...10.1
The Guaranty.    107


iii
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section...10.2
Bankruptcy.    108

Section...10.3
Nature of Liability.    108

Section...10.4
Independent Obligation.    108

Section...10.5
Authorization.    108

Section...10.6
Reliance.    109

Section...10.7
Waiver.    109

Section...10.8
Limitation on Enforcement.    110

Section...10.9
Confirmation of Payment.    110

Section...10.10
Keepwell.    110









Schedules
Schedule 1.1(a)    Commitments and Commitment Percentage
Schedule 1.1(b)    Existing Letters of Credit
Schedule 1.1(c)    Permitted Liens
Schedule 3.6    Litigation
Schedule 3.9    ERISA
Schedule 3.12    Subsidiaries
Schedule 3.16    Intellectual Property
Schedule 3.19(a)    Location of Real Property
Schedule 3.19(b)    Location of Collateral
Schedule 3.19(c)    Chief Executive Offices
Schedule 3.19(d)    Warehousemen; Bailees; Consignments
Schedule 3.21    Brokers Fees
Schedule 3.22    Labor Matters
Schedule 3.25    Material Contracts
Schedule 5.5(b)    Insurance
Schedule 6.1(b)    Indebtedness
Schedule 6.6    Investments
Exhibits
Exhibit 1.1(a)    Form of Account Designation Notice
Exhibit 1.1(b)    Form of Assignment and Assumption
Exhibit 1.1(c)    Form of Joinder Agreement
Exhibit 1.1(d)    Form of Notice of Borrowing
Exhibit 1.1(e)    Form of Notice of Conversion/Extension
Exhibit 2.1(e)    Form of Revolving Loan Note
Exhibit 2.4(d)    Form of Swingline Loan Note
Exhibit 2.18    Form of Tax Exempt Certificate
Exhibit 4.1(b)    Form of Secretary’s Certificate
Exhibit 4.1(h)    Form of Solvency Certificate
Exhibit 5.1(c)    Form of Officer’s Compliance Certificate



iv
CHAR1\1357697v6

--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of July 2, 2014, among RED ROBIN INTERNATIONAL, INC.,
a Nevada corporation, (the “Borrower”), RED ROBIN GOURMET BURGERS, INC., a
Delaware corporation (the “Parent”) and those Domestic Subsidiaries of the
Borrower identified as a “Guarantor” on the signature pages hereto and such
other Domestic Subsidiaries of the Borrower as may from time to time become a
party hereto, as Guarantors, the several banks and other financial institutions
as may from time to time become parties to this Agreement (individually a
“Lender” and collectively the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders agree to make loans and
other financial accommodations to the Borrower in the amount of up to
$250,000,000, as more particularly described herein; and
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
Article I

DEFINITIONS
Section 1.1    Defined Terms.
As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:
“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrower is able to borrow on such date under the Revolving
Committed Amount without a Default or Event of Default occurring or existing
after giving pro forma effect to such borrowing.
“Account Designation Notice” shall mean the Account Designation Notice dated the
Closing Date from the Borrower to the Administrative Agent substantially in the
form attached hereto as Exhibit 1.1(a).
“Additional Commitment Lender” shall have the meaning set forth in Section
2.20(d).
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.
“Additional Loan” shall have the meaning set forth in Section 2.5.
“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

CHAR1\1357697v6

--------------------------------------------------------------------------------




“Administrative Questionnaire” shall mean, with respect to any Lender, a
document containing such Lender’s contact information for purposes of notices
provided under this Credit Agreement and account details for purposes of
payments made to such Lender under this Credit Agreement.
“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Notwithstanding the foregoing, neither
the Administrative Agent nor any Lender shall be deemed an Affiliate of Borrower
solely by reason of the relationship created by the Credit Documents.
“Agreement” or “Credit Agreement” shall mean this Credit Agreement, as amended,
restated, amended and restated, extended, replaced, modified or supplemented
from time to time in accordance with its terms.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (i) Base Rate Loans shall be the percentage set forth
under the column “Base Rate Margin,” (ii) LIBOR Rate Loans and the Letter of
Credit Fee shall be the percentage set forth under the column “LIBOR Rate
Margin/Letter of Credit Fee” and (iii) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee”:
Level
Leverage Ratio
Base Rate Margin
LIBOR Rate Margin/Letter of Credit Fee
Commitment Fee
I
<0.50 to 1.00
0.00%
1.00%
0.150%
II
≥ 0.50 to 1.00 but 
<1.00 to 1.00
0.25%
1.25%
0.200%
III
≥ 1.00 to 1.00 but 
<1.50 to 1.00
0.50%
1.50%
0.250%
IV
≥ 1.50 to 1.00 but 
<2.00 to 1.00
0.75%
1.75%
0.300%
V
≥ 2.00 to 1.00
1.00%
2.00%
0.350%

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a), (b)
and (c) (each an “Interest Determination Date”). Such Applicable Percentage
shall be effective from such Interest Determination Date until the next Interest
Determination Date. If the Borrower shall fail to provide the financial
information and certifications in accordance with the provisions of
Sections 5.1(a), (b) and (c), the Applicable Percentage shall, on the date five
(5) Business Days after the date by which the Borrower was so required to
provide such financial

2
CHAR1\1357697v6

--------------------------------------------------------------------------------




information and certifications to the Administrative Agent and the Lenders, be
based on Level V until such time as such information and certifications are
provided, whereupon the Level shall be determined by the then current Leverage
Ratio. In the event that any financial statement or certification delivered
pursuant to Section 5.1 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, then the Borrower
shall immediately (i) deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period, (ii) determine the Applicable Percentage
for such Applicable Period based upon the corrected compliance certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.12. It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under Sections
2.9 and 7.1 and other of their respective rights under this Agreement.
Notwithstanding the foregoing, the Applicable Percentage from the Closing Date
through the first Interest Determination Date occurring after the last day of
the fiscal quarter of the Borrower ending on or about June 30, 2014 shall be as
set forth above opposite Level III; provided that, upon the consummation of the
RRGB Canada Acquisition and the receipt by the Administrative Agent of the pro
forma compliance certificate required to be delivered by the Borrower pursuant
to clause (b) of the definition of “Permitted Acquisition”, the Applicable
Percentage from such date through the first Interest Determination Date
occurring thereafter shall be determined based on the Leverage Ratio set forth
in such pro forma compliance certificate.
“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”
“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Arrangers” shall mean Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacities as Co-Lead Arrangers and
Co-Bookrunners.
“Assignment Agreement” shall mean an Assignment and Assumption Agreement,
substantially in the form of Exhibit 1.1(b).
“Autoborrow Feature” shall mean that certain automated borrowing and repayment
mechanism attached to a concentration account (the “Concentration Account”)
maintained by the Borrower with the Swingline Lender which grants the Borrower
the ability to automatically borrow and repay Swingline Loans through such
Concentration Account.
“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
“Base Rate” means:
(a)    in the case of Loans denominated in Dollars, at any time, the highest of
(i) the Prime Rate, (ii) the Federal Funds Rate plus 0.50% and (iii) except
during any period of time during which a notice delivered to the Borrower under
Section 2.14 shall remain in effect, LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR; and

3
CHAR1\1357697v6

--------------------------------------------------------------------------------




(b)    in the case of Loans that are denominated in Canadian Dollars, the
highest of (i) the Canadian Prime Rate and (ii) except during any period of time
during which a notice delivered to the Borrower under Section 2.14 with respect
to the CDOR Rate shall remain in effect, the CDOR Rate for an Interest Period of
one month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Canadian Prime Rate or the CDOR
Rate, as applicable.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate.
“Base Rent Expense” shall mean, for any period, all rental expense of the Parent
and its Subsidiaries during such period, determined on a consolidated basis in
accordance with GAAP, incurred under any rental agreements or leases of real or
personal property, including space leases and ground leases and including
performance‑based payments, if any, actually paid by the Parent and its
Subsidiaries under any rental agreements or leases but excluding obligations in
respect of Capital Leases, including performance-based payments, if any,
actually paid by the Parent or any of its Subsidiaries under any rental
agreements or leases and net of rental income derived from subleases of such
property.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.
“Business” shall have the meaning set forth in Section 3.10(b).
“Business Day” means (a) for all purposes other than as set forth in clauses (b)
and (c) below, any day other than a Saturday, Sunday or legal holiday on which
banks in Charlotte, North Carolina and New York, New York, are open for the
conduct of their commercial banking business, (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, any LIBOR Rate Loan denominated in Dollars or any Base Rate Loan as to which
the interest rate is determined by reference to LIBOR, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market and (c) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any Loan denominated in Canadian Dollars, (i) any day
that is a Business Day described in clause (a) and (ii) with respect to any
LIBOR Rate Loan that is denominated in Canadian Dollars, any day that is a
Business Day described in clauses (a) and (c)(i) and that is also a day for
trading by and between banks in Canadian Dollar deposits in the London interbank
market; and”
“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Canadian Dollars with Dollars.
“Canadian Dollar Sublimit” means an amount equal to the Dollar Equivalent of
$20,000,000. The Canadian Dollar Sublimit is part of, and not in addition to,
the aggregate Commitments of the Lenders.
“Canadian Prime Rate” means, for any day a fluctuating rate of interest per
annum equal to the greater of (a) the per annum rate of interest quoted or
established as the “prime rate” of the Administrative Agent which it quotes or
establishes for such day as its reference rate of interest in order to determine
interest rates for commercial loans made by the Administrative Agent in Canadian
Dollars; and (b) the average CDOR Rate for a 30-day term plus ½ of 1% per annum,
adjusted automatically with each quoted or established change in such rate, all
without the necessity of any notice to any Borrower or any other Person. Such
prime

4
CHAR1\1357697v6

--------------------------------------------------------------------------------




rate is based on various factors including cost and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the prime rate shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing not more than 365 days from the date of acquisition thereof,
(b) commercial paper maturing no more than six months from the date of creation
thereof and currently having the highest short term rating obtainable from
either S&P or Moody’s, (c) certificates of deposit maturing no more than 365
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of at least
“A-1” from S&P and at least “P-1” from Moody’s (or, if at any time neither S&P
or Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one such bank,
(d) time deposits maturing no more than 364 days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a) and (c) above entered
into with any bank meeting the qualifications specified in clause (c) above or
securities dealers of recognized national standing, (f) marketable short-term
money market and similar funds (x) either having assets in excess of
$500,000,000 or (y) having a rating of at least A-1 or P-1 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service), (g) shares of money market or similar funds that are registered under
the Investment Company Act of 1940 and substantially all the investments of
which are one or more of the types of securities described in clauses (a)
through (f) above, and (h) with respect to Foreign Subsidiaries, instruments
equivalent to those referred to in clauses (a) through (g) above denominated in
any foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, electronic funds transfer and other cash management
arrangements.

5
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.
“CDOR Rate” means:
(a)    for any interest rate calculation with respect to a Base Rate Loan
denominated in Canadian Dollars, the rate of interest per annum determined on
the basis of an average thirty (30) day rate applicable to Canadian Dollar
bankers’ acceptances appearing on the “Reuters Screen CDOR Page” (as defined in
the International Swap Dealer Association, Inc.’s definitions, as amended,
restated, supplemented or otherwise modified from time to time), or any
successor page, as of 10:00 a.m. on such date (or if such day is not a Business
Day, then on the immediately preceding Business Day); or
(b)    for any interest rate calculation with respect to a LIBOR Rate Loan
denominated in Canadian Dollars, the rate of interest per annum determined on
the basis of the average rate applicable to Canadian Dollar bankers’ acceptances
having a maturity comparable to the applicable Interest Period appearing on the
“Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc.’s definitions, as amended, restated, supplemented or otherwise
modified from time to time), or any successor page, as of 10:00 a.m. on the
first day of the applicable Interest Period (or if such day is not a Business
Day, then on the immediately preceding Business Day).
If, for any reason, such rate does not appear on the Reuters Screen CDOR Page,
then the “CDOR Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Canadian Dollars
would be offered by first class banks in Canada to the Administrative Agent.
Each calculation by the Administrative Agent of the CDOR Rate shall be
conclusive and binding for all purposes, absent manifest error.
“Change of Control” shall mean any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act) becoming the
“beneficial owner” (as defined in Rule l3d‑3 under the Securities Exchange Act)
of more than 35% of then outstanding Voting Stock of the Parent, measured by
voting power rather than the number of shares.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Closing Date” shall mean the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

6
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Secured
Obligations.
“Commitment” shall mean, as to any Lender, the obligation of such Lender (a) to
make Revolving Loans to the account of the Borrower hereunder, (b) purchase
Participation Interests in the Letters of Credit pursuant to Section 2.3(c) and
(c) purchase Participation Interests in Swingline Loans as provided in Section
2.4(b)(ii), in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Lender’s name under the heading
“Commitment” on Schedule 1.1(a) hereto or in the Assignment and Assumption
pursuant to which such Lender becomes party hereto, as applicable, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.5). The aggregate Commitments
of all the Lenders on the Closing Date is $250,000,000.
“Commitment Fee” shall have the meaning set forth in Section 2.6(a).
“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Commitment of all the
Lenders.
“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § et
seq.).
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.
“Concentration Account” shall have the meaning set forth in the definition of
“Autoborrow Feature”.
“Consolidated” or “consolidated” shall mean, with reference to any term defined
herein, such term as applied to the accounts of the Parent and its Subsidiaries,
consolidated in accordance with GAAP.
“Consolidated Cash Flow” shall mean, for any period, an amount equal to
(i) Consolidated EBITDA for such period, minus (ii) Maintenance Capital
Expenditures for such period.
“Consolidated Cash on Hand” shall mean, as of any date of determination, the sum
of the amount of cash and Cash Equivalents of the Credit Parties on a
consolidated basis as set forth on (or that would be set forth on) the
consolidated balance sheet of Parent and its Subsidiaries as of such date (it
being understood that such amount shall exclude in any event any cash and Cash
Equivalents identified on such balance sheet as “restricted” as determined in
accordance with GAAP (other than cash or Cash Equivalents restricted in favor of
the Administrative Agent or the other holders of the Obligations) or otherwise
subject to a security interest in favor of any other Person (other than security
interests under the Collateral Documents)).
“Consolidated Debt Service” shall mean, with respect to the Parent and its
Subsidiaries and for any period, the sum, without duplication, of (i)
Consolidated Interest Expense for such period, plus (ii) any and all scheduled
repayments of principal during such period in respect of Indebtedness that
becomes due and payable during such period pursuant to any agreement or
instrument to which the Parent or any of its Subsidiaries is a party relating to
or in respect of (without duplication) (A) the borrowing of money, including

7
CHAR1\1357697v6

--------------------------------------------------------------------------------




the issuance of notes or bonds, (B) the deferred purchase price of assets (other
than trade payables or accrued liabilities arising in the ordinary course of
business), (C) any Capital Leases, and (D) Indebtedness of another Person of the
type referred to in clauses (A) through (C) above guaranteed by the Parent or
any of its Subsidiaries. Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.
“Consolidated EBITDA” shall mean, with respect to any period, an amount equal to
the sum of (i) Consolidated Net Income for such period, plus (ii) in each case
to the extent deducted in the calculation of Consolidated Net Income and without
duplication, (A) depreciation and amortization for such period, plus (B) income
tax expense for such period, plus (C) Consolidated Interest Expense for such
period, plus (D) other noncash charges for such period that will not result in
cash payments in a subsequent period, plus (E) the amount of any prepayment
penalties incurred as a result of extraordinary debt extinguishment, all as
determined in accordance with GAAP, plus (F) Pre-Opening Costs for such period
not to exceed $285,000 per unit, plus (G) unusual or non-recurring cash losses,
expense and other charges in an amount not to exceed $5,000,000 in any period of
four consecutive fiscal quarters, plus (H) net proceeds received from business
interruption insurance, plus (I) pro forma costs savings in connection with an
acquisition, divestiture, restructuring or reorganization occurring prior to the
time that Consolidated EBITDA is to be determined; provided that (1) such cost
savings are calculated on a basis consistent with Regulation S-X or are
otherwise factually supportable and measureable and determined in good faith by
the Credit Parties, in each case as certified by the Chief Financial Officer of
the Parent to the Administrative Agent, (2) such cost savings must be projected
to be realized within the four quarter period following the date as of
which Consolidated EBITDA is being determined and (3) the aggregate amount added
back to Consolidated Net Income pursuant to this clause (I) when calculating
Consolidated EBITDA for any applicable period shall not exceed the lesser
of  (I) the actual amount of cost savings expected in good faith to be realized
by the Parent and its Subsidiaries during the four quarter period following the
date as of which Consolidated EBITDA is being determined (as opposed to the
annualized impact of such cost savings) and (II) $5,000,000, plus (J) cash or
non-cash charges related to restructuring or cost reduction initiatives in an
aggregate amount not to exceed $5,000,000 in any period of four consecutive
fiscal quarters, minus (K) non-cash gains and non-recurring or unusual cash
gains for such period (but excluding a one time pre-tax adjustment in such
period for gift card breakage recognized by the Borrower).
“Consolidated Interest Expense” shall mean, for any period, the aggregate amount
of interest required to be paid or accrued by the Parent and its Subsidiaries
during such period on all Indebtedness (other than synthetic leases and other
similar off-balance sheet financing products) of the Parent and its Subsidiaries
outstanding during all or any part of such period (excluding amounts paid during
such period that were accrued in a prior period), whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capital Lease and commitment
fees, agency fees, facility fees and similar fees or expenses in connection with
the borrowing of money (but excluding the amortization of transaction fees in
connection with the closing of this Agreement).
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or deficit) of the Parent and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom (i) all extraordinary items of income and (ii) all
gains attributable to sales of assets outside the ordinary course of business.
“Copyright Licenses” shall mean any agreement (other than any franchise
agreement), whether written or oral, providing for the grant by or to a Credit
Party or any Subsidiary thereof of any right under any Copyright, including,
without limitation, any thereof referred to in Schedule 3.16 to this Agreement.

8
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Copyrights” shall mean all copyrights (other than copyrights of de minimis
value) owned by the Credit Parties and their Subsidiaries in all works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise, including, without limitation, any thereof referred to in Schedule
3.16 and all renewals thereof.
“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit and any other LOC Documents, any Assignment
Agreement, the Security Documents and all other agreements, documents,
certificates and instruments (excluding (i) any such agreements, documents,
certificates or instruments which are purely administrative in nature and
(ii) any agreements, documents, certificates and instruments related to any
Hedging Agreement or Cash Management Agreement) delivered to the Administrative
Agent or any Lender by any Credit Party in connection herewith or therewith.
“Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, individually or collectively, as appropriate.
“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.
“Defaulting Lender” shall mean, subject to Section 2.21(g), any Lender that
(a) has failed to fund any portion of the Revolving Loans, participations in LOC
Obligations or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless such amount
is the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement (except to the
extent made in a good faith belief that the conditions to funding hereunder have
not been satisfied) or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent holding company thereof or the exercise of control
over a Lender or a Person controlling such Lender by a Governmental Authority.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars.

9
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office located in the United States
as shown in such Lender’s Administrative Questionnaire; and thereafter, such
other office of such Lender located in the United States as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which Base Rate Loans of such Lender are to be made.
“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from the release or disposal, or
threat of release or disposal, of Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.
“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including without limitation any basic,
supplemental or emergency reserves) in respect of Eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.
“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.10 shall be taken
into account. If a Swap Obligation

10
CHAR1\1357697v6

--------------------------------------------------------------------------------




arises under a “master agreement” governing more than one Hedging Agreement,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Hedging Agreements for which such Guaranty or security interest
is or becomes illegal.
“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of December 14, 2012, among the Borrower, the Guarantors party thereto, the
several banks and other financial institutions party thereto and the
Administrative Agent (as amended, modified or supplemented prior to the Closing
Date).
“Existing Letters of Credit” shall mean the letters of credit described by date
of issuance, amount, purpose and the date of expiry on Schedule 1.1(b) hereto.
“Existing Maturity Date” shall have the meaning set forth in Section 2.20(a).
“Expansion Capital Expenditures” shall mean, for any period, all capital
expenditures of the Parent and its Subsidiaries on a consolidated basis for such
period (as determined in accordance with GAAP) relating to (i) the construction
of new stores and/or distribution centers to be operated by the Parent or any of
its Subsidiaries, (ii) the Store Rebranding and Outfitting Program and (iii)
information technology and software update projects. The term “Expansion Capital
Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Parent and
its Subsidiaries to the extent that such reinvestment is permitted under the
Credit Documents
“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance, extension or increase of, or participation in, a Letter
of Credit by such Lender.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
“Fee Letters” shall mean, collectively, (i) the letter agreement dated May 14,
2014 among the Borrower, Wells Fargo and Wells Fargo Securities, LLC (as
amended, modified or otherwise supplemented) and (ii) the letter agreement dated
May 14, 2014 among the Borrower, Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (as amended, modified or otherwise
supplemented).
“Fixed Charge Coverage Ratio” shall mean, for any Reference Period, the ratio of
(i) Consolidated Cash Flow for such Reference Period plus Base Rent Expense for
such Reference Period to (ii) Consolidated Debt Service for such Reference
Period plus Base Rent Expense for such Reference Period plus cash payments for
all income taxes paid by the Parent and its Subsidiaries during such Reference
Period.
“Foreign Lender” means each Lender that is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Code).

11
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding LOC Obligations other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateral or other credit support acceptable to the Issuing
Lender shall have been provided in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by the Borrower or for which cash collateral or other credit support acceptable
to the Swingline Lender shall have been provided in accordance with the terms
hereof.
“Funded Debt” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) the principal portion of all obligations of such
Person under Capital Leases, (f) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (g) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (h) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (i) all net payment obligations of such Person under
Hedging Agreements, excluding any portion thereof which would be accounted for
as interest expense under GAAP, (j) all Indebtedness of others of the type
described in clauses (a) through (i) hereof secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (k) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(a) through (j) hereof, and (l) all Indebtedness of the type described in
clauses (a) through (j) hereof of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer; provided,
however, that Funded Debt shall not include Indebtedness among the Credit
Parties to the extent such Indebtedness would be eliminated on a Consolidated
basis.
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.
“Government Acts” shall have the meaning set forth in Section 2.19.
“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”
“Governmental Approvals” shall have the meaning set forth in Section 3.5(a).
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality,

12
CHAR1\1357697v6

--------------------------------------------------------------------------------




regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union, the European Central Bank, the Bank for International
Settlements and the Basel Committee on Banking Supervisions (or any successor or
similar authority)).
“Guarantor” shall mean the Parent and any of the Domestic Subsidiaries
identified as a “Guarantor” on the signature pages hereto and the Additional
Credit Parties (other than Liquor License Subsidiaries and Immaterial
Subsidiaries) which execute a Joinder Agreement, together with their successors
and permitted assigns.
“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.
“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the lesser of (a) the outstanding
principal amount (or maximum principal amount, if larger) of the Indebtedness in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.
“Hazardous Materials” shall mean any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Bank” shall mean any Person that enters into a Secured Hedging Agreement
with a Credit Party or any of its Subsidiaries that is permitted by Section 6.1
to the extent such Person is a Lender, an Affiliate of a Lender or any other
Person that was a Lender (or an Affiliate of a Lender) at the time it entered
into the Secured Hedging Agreement but has ceased to be a Lender (or whose
Affiliate has ceased to be a Lender) under the Credit Agreement.

13
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.
“Immaterial Subsidiary” means, as of any date, any Subsidiary that (a) had (or
would have, if newly formed, created or acquired) total assets representing 2.5%
or less of the total consolidated assets of the Parent and its Subsidiaries on
the last day of the most recent fiscal quarter ended prior to such date of
determination (such quarter end date, the “Test Date”) and (b) generated (or
would have generated, if newly formed, created or acquired) 2.5% or less of the
Consolidated EBITDA of the Parent and its Subsidiaries for the four fiscal
quarter period ended as of the Test Date; provided that (i) the total assets
held by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall not
exceed 5.0% or more of the total consolidated assets of the Parent and its
Subsidiaries as of the Test Date and (ii) the total Consolidated EBITDA
generated by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall
not exceed 5.0% or more of the Consolidated EBITDA of the Parent and its
Subsidiaries for the four fiscal quarters period ended as of the Test Date.
“Incremental Facility” shall have the meaning set forth in Section 2.5.
“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person, (h)
the principal portion of all Capital Lease Obligations of such Person, (i) all
net payment obligations of such Person under Hedging Agreements, excluding any
portion thereof which would be accounted for as interest expense under GAAP, (j)
the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (k) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration, (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product and (m)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer; provided however that
Indebtedness shall not include Indebtedness among the Credit Parties to the
extent such Indebtedness would be eliminated on a Consolidated basis.
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

14
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Insolvent” shall mean being in a condition of Insolvency.
“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses.
“Interest Payment Date” shall mean (a) as to any Base Rate Loan, the last day of
each March, June, September and December and on the Maturity Date, (b) as to any
LIBOR Rate Loan having an Interest Period of three months or less, the last day
of such Interest Period, and (c) as to any LIBOR Rate Loan having an Interest
Period longer than three months, the day that is three months after the first
day of such Interest Period and the last day of such Interest Period.
“Interest Period” shall mean, with respect to any LIBOR Rate Loan,
(i)    initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending (A)
with respect to any such LIBOR Rate Loan denominated in Dollars, one, two, three
or six months or, if agreed by all of the relevant Lenders, one week, thereafter
and (B) with respect to any such LIBOR Rate Loan denominated in Canadian
Dollars, one or two months thereafter, in each case, as selected by the Borrower
in the Notice of Borrowing or Notice of Conversion given with respect thereto;
and
(ii)    thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending (A) with
respect to any such LIBOR Rate Loan denominated in Dollars, one, two, three or
six months thereafter, and (B) with respect to any such LIBOR Rate Loan
denominated in Canadian Dollars, one or two months thereafter, in each case, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto;
provided that the foregoing provisions are subject to the following:
(A)    if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
(B)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;
(C)    if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected a Base Rate Loan to replace the affected LIBOR
Rate Loan;
(D)    no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date; and

15
CHAR1\1357697v6

--------------------------------------------------------------------------------




(E)    no more than seven (7) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.
“Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in or to any Person, whether by acquisition of
shares of Capital Stock, property, assets, indebtedness or other obligations or
securities or by loan advance, capital contribution or otherwise.
“Issuing Lender” shall mean Wells Fargo or any successor in such capacity.
“Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.
“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders, the Issuing Lender and the
Swingline Lender.
“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its Commitment and/or Commitment Percentage.
“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).
“Letters of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letter of Credit, in
each case as such Letter of Credit may be amended, modified, restated, extended,
renewed, increased or replaced from time to time in accordance with the terms of
this Agreement. Letters of Credit shall be issued in Dollars.
“Leverage Ratio” shall mean, for any Reference Period, as of the end of any
fiscal quarter of the Parent the ratio of (i) Funded Debt of the Parent and its
Subsidiaries on a consolidated basis outstanding on such date to (ii)
Consolidated EBITDA for the Reference Period ending on such date.
“LIBOR” shall mean,
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan:
(i)    in the case of a LIBOR Rate Loan denominated in Dollars, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m.

16
CHAR1\1357697v6

--------------------------------------------------------------------------------




(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and
(ii)    in the case of a LIBOR Rate Loan denominated in Canadian Dollars, the
CDOR Rate per annum; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which the LIBOR Rate Loans of such
Lender are to be made.
“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
LIBOR Rate =             LIBOR            
1.00 ‑ Eurodollar Reserve Percentage
“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate. LIBOR Rate Loans may be denominated in Dollars or in
Canadian Dollars.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security
purposes, deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).
“Liquor License Subsidiaries” shall mean a collective reference to Red Robin of
Anne Arundel, Inc., Red Robin of Baltimore County, Inc., Red Robin of Montgomery
County, Inc., Red Robin of Howard County, Inc., Red Robin of Charles County,
Inc., Red Robin West Walnut Club, Inc., Red Robin of St. Mary’s County, Inc.,
Red Robin of Frederick County, LLC, Red Robin of Harford County, Inc., and any
other current or future special purpose Subsidiary of a Credit Party whose
primary asset is, and sole purpose is holding, liquor licenses and other
operations incidental thereto; no Liquor License Subsidiary shall be or become a
Credit Party.
“Loan” shall mean a Revolving Loan, an Additional Loan and/or a Swingline Loan
as appropriate.

17
CHAR1\1357697v6

--------------------------------------------------------------------------------




“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.
“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.
“LOC Sublimit” shall have the meaning set forth in Section 2.3(a).
“Maintenance Capital Expenditures” shall mean all capital expenditures of the
Parent and its Subsidiaries on a consolidated basis (as determined in accordance
with GAAP) other than Expansion Capital Expenditures. The term “Maintenance
Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Parent and
its Subsidiaries to the extent that such reinvestment is permitted under the
Credit Documents.
“Mandatory Borrowing” shall have the meaning set forth in Section 2.4(b)(ii).
“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Credit Parties and their Subsidiaries, taken as a whole, (b) the ability of the
Borrower or any Guarantor to perform its obligations after giving effect to any
cure period hereunder, when such obligations are required to be performed, under
this Agreement, any of the Notes or any other Credit Document or (c) the
validity or enforceability of this Agreement, any of the Notes or any of the
other Credit Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder or the perfection or priority of any Lien on
any material property or material assets in favor of the Administrative Agent.
“Material Contract” shall mean any contract or agreement, whether written or
oral, to which any Credit Party or any of its Subsidiaries is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect,
including the contracts and agreements set forth on Schedule 3.25.
“Maturity Date” shall mean the later of (a) July 2, 2019 and (b) if the Maturity
Date is extended pursuant to Section 2.20, such extended Maturity Date as
determined pursuant to such Section 2.20
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” shall have the meaning set forth in Section 2.20(b).

18
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Note” or “Notes” shall mean the Revolving Notes, separately or individually, as
appropriate.
“Notice Date” shall have the meaning set forth in Section 2.20(b).
“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).
“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to a Base Rate Loan or a Base Rate Loan to a LIBOR Rate Loan,
or extension of a LIBOR Rate Loan, in each case substantially in the form of
Exhibit 1.1(e).
“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the LOC
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Credit Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.
“Other Connection Tax” means with respect to any Recipient, any tax, levy,
impost, duty, fee, assessment or other charge imposed as a result of a present
or former connection between such Recipient and the jurisdiction imposing such
tax, levy, impost, duty, fee, assessment or other charge (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).
“Parent” shall mean Red Robin Gourmet Burgers, Inc., a Delaware corporation.
“Participant” shall have the meaning set forth in Section 9.6(d).
“Participant Register” shall have the meaning set forth in Section 9.6(d).
“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.3 and in Swingline Loans
as provided in Section 2.4.

19
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Credit Party or any Subsidiary thereof of any right to
manufacture, use or sell any invention covered by a Patent, including, without
limitation, any thereof referred to in Schedule 3.16 to the Agreement.
“Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Agreement, and (ii) all applications for letters patent of the United States or
any other country, now existing or hereafter arising, and all provisionals,
divisions, continuations and continuations-in-part and substitutes thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Agreement, in each case of the Credit Parties and their Subsidiaries.
“Patriot Act” shall have the meaning set forth in Section 9.19.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of all or substantially all of the assets or a
majority of Capital Stock of a Person that is incorporated, formed or organized
in the United States or Canada or any division, line of business or other
business unit of a Person that is incorporated, formed or organized in the
United States (such Person or such division, line of business or other business
unit of such Person referred to herein as the “Target”), in each case that is a
(i) purchase or repurchase of a Red Robin franchise, (ii) a purchase of a Target
that is converted into one or more Red Robin restaurants or (iii) a purchase of
a Target that operates restaurants with a concept or products similar to that of
Red Robin, so long as (a) no Default or Event of Default shall then exist or
will exist after giving effect thereto, (b) the Credit Parties shall demonstrate
to the reasonable satisfaction of the Administrative Agent that (i) the Credit
Parties will be in compliance on a Pro Forma Basis upon the consummation of any
such acquisition with all of the terms and provisions of the financial covenants
set forth in Section 5.9 and (ii) on a Pro Forma Basis upon the consummation of
any such acquisition, the Leverage Ratio is at least 0.25x less than the maximum
Leverage Ratio then permitted under Section 5.9(a) at the time such acquisition
is consummated, (c) there is at least $20,000,000 of Accessible Borrowing
Availability after giving effect thereto, (d) the Administrative Agent, on
behalf of the Lenders, shall have received (or shall receive in connection with
the closing of such acquisition), in each case to the extent required in
accordance with the terms of Section 5.12 or otherwise hereunder, a first
priority perfected security interest (subject to Permitted Liens) in all
personal property (including, without limitation, Capital Stock) and all real
property acquired with respect to the Target, and if the Capital Stock of the
Target is acquired and the Target becomes a Domestic Subsidiary that is not a
Liquor License Subsidiary, then such Target shall, in connection with the
closing of such acquisition, execute and deliver to the Administrative Agent a
Joinder Agreement in accordance with the terms of Section 5.10, (e) the Target
in any acquisition involving Total Consideration in excess of $5,000,000 has
earnings before interest, taxes, depreciation and amortization for the four
fiscal quarter period most recently ended prior to the acquisition date in an
amount greater than $0 and (f) such acquisition is not a “hostile” acquisition
and has been approved by the applicable Credit Party and the Target.
“Permitted Investments” shall mean:
(i)    cash and Cash Equivalents;

20
CHAR1\1357697v6

--------------------------------------------------------------------------------




(ii)    receivables owing to any Credit Party or any of its Subsidiaries, and
advances to suppliers and other extensions of trade credit, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(iii)    Investments or loans (pursuant to Section 6.1(d)) made by a Credit
Party in or to another Credit Party;
(iv)    (A) loans and advances to employees to finance purchases of Capital
Stock of the Parent in an aggregate amount not to exceed $500,000 and (B)
advances to officers, directors and employees for travel and other ordinary
course expenses and other loans and advances to employees, in an aggregate
amount not to exceed $500,000 at any time outstanding;
(v)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of franchisees, suppliers and customers and in
settlement of delinquent obligations of, and other disputes with franchisees,
customers and suppliers arising in the ordinary course of business;
(vi)    non-cash consideration received in connection with sales of property or
assets permitted under Section 6.5(a);
(vii)    Permitted Acquisitions;
(viii)    Guaranty Obligations permitted by Section 6.3;
(ix)    Investments existing as of the Closing Date as set forth on Schedule
6.6;
(x)    Investments to the extent permitted under Section 6.11(c) and (d);
(xi)    Investments (A) the consideration for which is paid in the form of
Capital Stock of the Parent or (B) made with the proceeds of an issuance of
Capital Stock by the Parent;
(xii)    the RRGB Canada Acquisition (including, without limitation, any
Investment made by any Credit Party in RRGB Canada in connection with the RRGB
Canada Acquisition); provided that such acquisition otherwise constitutes a
Permitted Acquisition hereunder; and
(xiii)    in addition to the Investments otherwise expressly permitted by this
definition, other Investments by any Credit Party in an aggregate amount not to
exceed $40,000,000 during the term of this Agreement.
“Permitted Liens” shall mean:
(i)    (a) Liens created by or otherwise existing, under or in connection with
this Agreement or the other Credit Documents in favor of the Administrative
Agent, on behalf of the Secured Parties and (b) Liens on cash or deposits
granted in favor of the Swingline

21
CHAR1\1357697v6

--------------------------------------------------------------------------------




Lender or the Issuing Lender to cash collateralize any Defaulting Lender’s
participation in Letters of Credit or Swingline Loans;
(ii)    purchase money Liens securing purchase money indebtedness (and
refinancings thereof) to the extent permitted under Section 6.1(c);
(iii)    Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed 60 days), if any,
related thereto has not expired or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);
(iv)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
inchoate, unperfected or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings; provided that a
reserve, bond or other appropriate provision shall have been made therefor;
(v)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements, other than any Lien imposed by ERISA;
(vi)    any interest or title of a lessor under any lease entered into by any
Credit Party or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(vii)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i)‑(vi); provided that such extension, renewal or replacement
Lien shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property);
(viii)    Liens existing on any property or asset (A) prior to the acquisition
thereof by any Credit Party or any Subsidiary; provided that (1) such Lien is
not created in contemplation of such acquisition and (2) such Lien does not
apply to any other property or assets of the Credit Party or Subsidiary, or (B)
belonging to any Person prior to such Person becoming a Subsidiary pursuant to
an acquisition permitted by the terms of this Agreement; provided that (1) such
Lien is not created in contemplation of such acquisition and (2) such Lien does
not apply to any other property or assets of a Credit Party or Subsidiary;
(ix)    Liens consisting of conditional sale or other title retention agreements
entered into in the ordinary course of business in an aggregate amount not to
exceed $1,000,000;

22
CHAR1\1357697v6

--------------------------------------------------------------------------------




(x)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(xi)    Liens existing on the Closing Date and set forth on Schedule 1.1(c);
provided that (a) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and (b) the principal amount of the Indebtedness secured by such Liens shall not
be increased, extended, renewed, refunded or refinanced;
(xii)    Liens arising in connection with Indebtedness permitted under
Section 6.1(c);
(xiii)    easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such lien is
attached;
(xiv)    Liens of Securities Intermediaries (as defined in the UCC), banks and
other financial institutions in Deposit Accounts (as defined in the UCC),
Securities Accounts (as defined in the UCC) and similar accounts;
(xv)    any Lien with respect to judgments, orders or awards to the extent such
judgments, orders or awards secured thereby shall not, either individually or in
the aggregate, result in an Event of Default under Section 7.1(f);
(xvi)    Liens in favor of a Hedge Bank and/or Cash Management Bank in
connection with any Secured Hedging Agreement or Secured Cash Management Bank,
respectively, but only if such Hedge Bank and/or Cash Management Bank, as
applicable, and the Administrative Agent, on behalf of the Lenders, shall share
pari passu in the collateral subject to such Liens; and
(xvii)    other Liens in addition to those permitted by the foregoing clauses
securing Indebtedness in an aggregate amount not to exceed $3,000,000.
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which any Credit Party or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Pledge Agreements” shall mean (i) the Pledge Agreement dated as of the Closing
Date to be executed in favor of the Administrative Agent by the Borrower and
each of the other Credit Parties and (ii) any other Pledge Agreement executed by
a Credit Party to secure the Secured Obligations, in each case as amended,
modified, extended, restated, replaced or supplemented from time to time in
accordance with the terms hereof and thereof.

23
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Pre‑Opening Costs” means “start‑up costs” (such term used herein as defined in
SOP 98‑5 published by the American Institute of Certified Public Accountants)
related to the acquisition, opening and organizing of new restaurants,
including, without limitation, the cost of feasibility studies, staff‑training,
and recruiting, travel costs for employees engaged in such start‑up activities
advertising and rent accrued prior to opening.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.
“Properties” shall have the meaning set forth in Section 3.10(a).
“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Credit Party as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Recipient” means the Administrative Agent and any Lender.
“Recovery Event” shall mean theft, loss, physical destruction or damage, taking
or similar event with respect to any property or assets owned by any Credit
Party or any of its Subsidiaries which results in the receipt by any Credit
Party or any of its Subsidiaries of any cash insurance proceeds (excluding
proceeds of business interruption insurance) or condemnation award payable by
reason thereof.
“Red Robin North Holdings” means Red Robin North Holdings, Inc., a Nevada
corporation.
“Reference Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters of the Parent and its Subsidiaries ending on
such date.
“Register” shall have the meaning set forth in Section 9.6(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

24
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty‑day notice period is
waived under PBGC Reg. §4043.
“Required Lenders” shall mean Lenders holding in the aggregate greater than 50%
of (i) the outstanding Loans, Participation Interests and unfunded Commitments
(and Participation Interests therein) or (ii) if the Commitments have been
terminated, the outstanding Loans and Participation Interests (including the
Participation Interests of the Issuing Lender (in its capacity as a Lender) in
any Letters of Credit and of the Swingline Lender (in its capacity as a Lender)
in Swingline Loans); provided that the Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided further, so long as there are fewer than three Lenders,
“Required Lenders” shall mean all Lenders.
“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By‑laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, vice president, chief financial officer, controller, treasurer or
assistant treasurer of such Person or any other officer of such Person
reasonably acceptable to the Administrative Agent.
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Parent or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding,
(d) any payment or prepayment of principal or premium, if any, or interest on
redemption purchase, retirement, defeasance, sinking fund or similar payment
with respect to any Subordinated Debt, or (e) the payment by the Parent or any
of its Subsidiaries of any management or consulting fee to any Person or of any
salary, bonus or other form of compensation to any Person who is directly or
indirectly a significant partner, shareholder, owner or executive officer of any
such Person, to the extent such salary, bonus or other form of compensation is
not included in the corporate overhead of the Parent, the Borrower or such
Subsidiary.
“Revaluation Date” means with respect to any Loan, each of the following:
(i) each date of a borrowing of a LIBOR Rate Loan denominated in Canadian
Dollars, (ii) each date of a continuation of a LIBOR Rate Loan denominated in
Canadian Dollars pursuant to Section 2.10, and (iii) such additional dates as
the Administrative Agent shall determine or the Required Lenders shall require.
 
“Revolving Committed Amount” shall have the meaning set forth in Section 2.1.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1 (including any increase in such revolving credit
facility established pursuant to Section 2.5).
“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Commitment, a portion of a Revolving Loan or a Participation Interest on such
date.

25
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Revolving Loans” shall have the meaning set forth in Section 2.1.
“Revolving Notes” shall mean the promissory notes of the Borrower in favor of
each of the Revolving Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1(e), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.
“RRGB Canada” means RRGB Restaurants Canada Inc., a corporation organized under
the laws of Canada, a wholly-owned Subsidiary of Red Robin North Holdings.
“RRGB Canada Acquisition” means the acquisition by RRGB Canada of certain assets
of eighteen Red Robin franchise locations in British Columbia and Alberta,
Canada in accordance with the terms of this Agreement.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Administrative Agent to be customary in the place of disbursement or payment
for the settlement of international banking transactions in Canadian Dollars.
“Sale Leaseback Property” shall have the meaning set forth in Section 6.12.
“Sale Leaseback Transaction” shall have the meaning set forth in Section 6.12.
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.
“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedge Bank to the extent permitted pursuant to Section 6.1, as
amended, modified, supplemented, extended or restated from time to time.

26
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedging Agreement and (ii) any Secured Cash Management
Agreement; provided, that “Secured Obligations” of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor..
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
together with any amendment thereto or replacement thereof and any rules or
regulations promulgated thereunder.
“Security Agreements” shall mean (i) the Security Agreement dated as of the
Closing Date given by the Borrower and the other Credit Parties to the
Administrative Agent and (ii) any other Security Agreement executed by a Credit
Party to secure the Secured Obligations, in each case as amended, modified or
supplemented from time to time in accordance with its terms.
“Security Documents” shall mean the Security Agreements, the Pledge Agreements
and all other agreements, documents and instruments relating to, arising out of,
or in any way connected with any of the foregoing documents or granting to the
Administrative Agent, for the benefit of the Secured Parties, Liens or security
interests to secure, inter alia, the Secured Obligations whether now or
hereafter executed and/or filed, each as may be amended from time to time in
accordance with the terms hereof, executed and delivered in connection with the
granting, attachment and perfection of the Administrative Agent’s security
interests and liens arising thereunder, including, without limitation, UCC
financing statements and patent, trademark and copyright filings.
“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.
“Specified Credit Party” shall mean each Credit Party that is, at the time on
which the relevant guarantee or grant of the relevant security interest under
the Credit Documents by such Credit Party becomes effective with respect to a
Swap Obligation, a corporation, partnership, proprietorship, organization, trust
or other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.10.
“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the
conversion of cash into Cash Equivalents and Cash Equivalents into cash.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Issuing Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in Canadian Dollars.

27
CHAR1\1357697v6

--------------------------------------------------------------------------------




“Store Rebranding and Outfitting Program” means the Borrower’s initiative to
transform and upgrade its restaurants through capital investment to be used for
material remodeling and renovation of the interior and exterior of buildings (it
being understood and agreed that this shall not include regular and customary
maintenance of such facilities).
“Subordinated Debt” shall mean any unsecured Indebtedness incurred by any Credit
Party that (a) has a maturity date no earlier than the date that is 91 days
after the Maturity Date and (b) by its terms is specifically subordinated in
right of payment to the prior payment of the Secured Obligations on terms
reasonably acceptable to, and otherwise subject to terms and conditions
reasonably acceptable to, the Administrative Agent.
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.
“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.4(a).
“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
“Swingline Sublimit” shall have the meaning set forth in Section 2.4(a).
“Target” shall have the meaning set forth in the definition of “Permitted
Acquisitions.”
“Tax Exempt Certificate” shall have the meaning set forth in Section 2.18.
“Taxes” shall have the meaning set forth in Section 2.18.
“Total Consideration” shall mean the total consideration paid or payable in
connection with any Permitted Acquisition including, without limitation,
payments made in cash, Capital Stock, assumed debt and earnout obligations.
“Trademark License” shall mean any agreement (other than any franchise
agreement), whether written or oral, providing for the grant by or to a Person
of any right to use any Trademark, including, without limitation, any thereof
referred to in Schedule 3.16 to this Agreement.
“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services,

28
CHAR1\1357697v6

--------------------------------------------------------------------------------




logos and other source or business identifiers (other than such items that are
of de minimis value) owned by a Credit Party or any Subsidiary, together with
the goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, including, without
limitation, any thereof referred to in Schedule 3.16 to this Agreement, and (ii)
all renewals thereof including, without limitation, any thereof referred to in
Schedule 3.16.
“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wells Fargo” shall mean Wells Fargo Bank, National Association, together with
its successors and/or assigns.
Section 1.2    Other Definitional Provisions; Time References.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).
(e)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented, amended and restated or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii)  all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iv) any reference to any law or regulation herein

29
CHAR1\1357697v6

--------------------------------------------------------------------------------




shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (v) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vi) all terms defined in this Agreement shall
have the defined meanings when used in any other Credit Document or any
certificate or other document made or delivered pursuant hereto.
(f)    Terms defined in the UCC in effect on the Closing Date and not otherwise
defined herein shall, unless the context otherwise indicates, have the meanings
provided by those definitions. Subject to the foregoing, the term “UCC” refers,
as of any date of determination, to the UCC then in effect.
(g)    Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the Dollar Equivalent of
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the application
therefor (at the time specified therefor in such applicable Letter of Credit or
application therefore and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).
Section 1.3    Accounting Terms.
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent delivered to the Lenders;
provided that if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in Section 5.9, and the Borrower
shall notify the Administrative Agent that it wishes to amend any covenant in
Section 5.9 (or the definitions used therein) to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Section 5.9 or any
definition used therein for such purpose), then the Borrower and the Lenders
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.
The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.
For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of
assets (including a stock sale) shall have been deemed to have taken place as of
the first day of such applicable test period.



30
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 1.4    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extensions of Credit and outstanding Loans denominated in Canadian Dollars. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Credit Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Credit Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.


(b)    Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a LIBOR Rate Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing, is a
LIBOR Rate Loan denominated in Canadian Dollars, such amount shall be the
Canadian Dollar Equivalent of such Dollar amount (rounded to the nearest
Canadian Dollar, with 0.50 of a Canadian Dollar being rounded upward), as
determined by the Administrative Agent.


(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any comparable or successor rate
thereto.


Section 1.5    Change of Currency.
Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
ARTICLE II    

THE LOANS; AMOUNT AND TERMS
Section 2.1    Revolving Loans.
(a)    Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Revolving Lenders severally agree to make revolving
credit loans (“Revolving Loans”) to the Borrower in Dollars or Canadian Dollars
from time to time in an aggregate principal amount of up to TWO HUNDRED FIFTY
MILLION DOLLARS ($250,000,000) (as such aggregate maximum amount may be
increased from time to time as provided in Section 2.5 or reduced from time to
time as provided in Section 2.7, the “Revolving Committed Amount”) for the
purposes hereinafter set forth; provided, however, that (i) with regard to each
Revolving Lender individually, the sum of such Revolving Lender’s Commitment
Percentage of outstanding Revolving Loans plus such Revolving Lender’s
Commitment Percentage of outstanding Swingline Loans plus such Revolving
Lender’s Commitment Percentage of LOC Obligations shall not exceed such
Revolving Lender’s Commitment, and (ii) with regard to the Revolving Lenders
collectively, (A) the sum of the outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the Revolving
Committed Amount and (B) aggregate outstanding amount of all Loans denominated
in Canadian Dollars shall not exceed the Canadian Dollar Sublimit. Revolving
Loans may consist of Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Borrower may request, and may be repaid and reborrowed in
accordance with the provisions hereof. LIBOR Rate Loans shall be made by each
Lender at its LIBOR Lending Office and Base Rate Loans at its Domestic Lending
Office.

31
CHAR1\1357697v6

--------------------------------------------------------------------------------




(b)    Revolving Loan Borrowings.
(i)    Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by facsimile) to the Administrative Agent not later than
11:00 a.m. (w) on the date of the requested borrowing in the case of Base Rate
Loans denominated in Dollars, (x) on the third Business Day prior to the date of
the requested borrowing in the case of Base Rate Loans denominated in Canadian
Dollars, (y) on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans denominated in Dollars and (z) on the
fourth Business Day prior to the date of the requested borrowing in the case of
LIBOR Rate Loans denominated in Canadian Dollars. Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, (D) whether the
borrowing shall be comprised of Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor and (E) the currency of the Loans to be borrowed. If the
Borrower shall fail to specify in any such Notice of Borrowing (I) an applicable
Interest Period in the case of a LIBOR Rate Loan, then such notice shall be
deemed to be a request for an Interest Period of one month, or (II) the type of
Revolving Loan requested, then such notice shall be deemed to be a request for a
Base Rate Loan hereunder. The Administrative Agent shall give notice to each
Revolving Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Revolving Lender’s share thereof. All Revolving Loans made
on the Closing Date and on any of the three Business Days following the Closing
Date shall bear interest at the Base Rate unless the Borrower delivers to the
Administrative Agent a funding indemnity letter acceptable to the Administrative
Agent.
(ii)    Minimum Amounts. Each Revolving Loan which is a Base Rate Loan shall be
in a minimum aggregate amount of the Dollar Equivalent of $500,000 and in
integral multiples of the Dollar Equivalent of $100,000 in excess thereof (or
the remaining amount of the Revolving Committed Amount, if less). Each Revolving
Loan which is a LIBOR Rate Loan shall be in a minimum aggregate amount of the
Dollar Equivalent of $1,000,000 and in integral multiples of the Dollar
Equivalent of $500,000 in excess thereof.
(iii)    Advances. Each Revolving Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, by 1:00 p.m. on the date specified in the applicable Notice of
Borrowing in Same Day Funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
(c)    Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date. The Borrower covenants and agrees to pay
the Revolving Loans in accordance with the terms of this Agreement and the
Revolving Notes.

32
CHAR1\1357697v6

--------------------------------------------------------------------------------




(d)    Interest. Subject to the provisions of Section 2.9, Revolving Loans shall
bear interest as follows:
(i)    Base Rate Loans. During such periods as Revolving Loans shall be
comprised of Base Rate Loans, each such Base Rate Loan shall bear interest at a
per annum rate equal to the sum of the Base Rate plus the Applicable Percentage;
and
(ii)    LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.
Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.
(e)    Revolving Notes. At the request of any Revolving Lender, such Revolving
Lender’s Commitment shall be evidenced by a duly executed promissory note of the
Borrower to such Revolving Lender in substantially the form of Exhibit 2.1(e).
Section 2.2    Intentionally Omitted.
Section 2.3    Letter of Credit Subfacility.
(a)    Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, Letters of Credit for the
account of the Borrower in Dollars from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed TWENTY FIVE MILLION
DOLLARS ($25,000,000) (the “LOC Sublimit”), (ii) the sum of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not at any time exceed the Revolving Committed Amount,
(iii) all Letters of Credit shall be denominated in U.S. Dollars and
(iv) Letters of Credit shall be issued for lawful corporate purposes and may be
issued as standby letters of credit, including in connection with workers’
compensation and other insurance programs. Except as otherwise expressly agreed
upon by all the Revolving Lenders, no Letter of Credit shall have an original
expiry date more than one year from the date of issuance; provided, however, so
long as no Default or Event of Default has occurred and is continuing and
subject to the other terms and conditions to the issuance of Letters of Credit
hereunder, the expiry dates of Letters of Credit may be extended annually or
periodically from time to time on the request of the Borrower or by operation of
the terms of the applicable Letter of Credit to a date not more than one year
from the date of extension; provided, further, that no Letter of Credit, as
originally issued or as extended, shall have an expiry date extending beyond the
date that is thirty (30) days prior to the Maturity Date. Each Letter of Credit
shall comply with the related LOC Documents. The issuance and expiry date of
each Letter of Credit shall be a Business Day. Any Letters of Credit issued
hereunder shall be in a minimum original face amount of $100,000. Wells Fargo
shall be the Issuing Lender on all Letters of Credit issued on or after the
Closing Date. The Borrower’s reimbursement obligations in respect of each
Existing Letter of Credit, and each Revolving Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Credit
Agreement.
Notwithstanding anything to the contrary contained in this Section 2.3, the
Issuing Lender shall not be obligated to issue any Letter of Credit (i) if such
issuance would conflict with, or cause

33
CHAR1\1357697v6

--------------------------------------------------------------------------------




the Issuing Lender or any Revolving Lender to exceed any limits imposed by, any
Applicable Law, (ii) at a time when any other Lender is a Defaulting Lender,
unless the Issuing Lender has entered into arrangements (which may include the
delivery of cash collateral) with the Borrower or such Defaulting Lender which
are satisfactory to the Issuing Lender to eliminate the Issuing Lender’s
Fronting Exposure (after giving effect to Section 2.21(c)) with respect to any
such Defaulting Lender or (iii) such Letter of Credit is to be denominated in a
currency other than Dollars.
(b)    Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.
(c)    Participations. Each Revolving Lender (i) on the Closing Date with
respect to each Existing Letter of Credit and (ii) upon issuance of any other
Letter of Credit (or upon such Revolving Lender becoming a Lender hereunder
pursuant to Section 9.6(c)), shall be deemed to have purchased without recourse
a risk participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Commitment Percentage of the obligations under such
Letter of Credit and shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the Issuing
Lender therefor and discharge when due, its Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Revolving Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any LOC Document, each such Revolving Lender shall pay to the Issuing
Lender its Commitment Percentage of such unreimbursed drawing in Same Day Funds
pursuant to and in accordance with the provisions of subsection (d) hereof. The
obligation of each Revolving Lender to so reimburse the Issuing Lender shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.
(d)    Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit (with the proceeds of a Revolving Loan obtained
hereunder or otherwise) in Same Day Funds as provided herein or in the LOC
Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full. Unless the
Borrower shall immediately notify the Issuing Lender and the Administrative
Agent of its intent to otherwise reimburse the Issuing Lender, the Borrower
shall be deemed to have requested a Mandatory LOC Borrowing in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the reimbursement obligations. The Borrower’s reimbursement

34
CHAR1\1357697v6

--------------------------------------------------------------------------------




obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set‑off, counterclaim or defense to
payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the other Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the Issuing Lender in Dollars and in immediately available
funds, the amount of such Revolving Lender’s Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received. If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Rate and thereafter at a rate equal to the Base Rate. Each
Revolving Lender’s obligation to make such payment to the Issuing Lender, and
the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the Secured
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.
(e)    Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Base Rate Loans (each such
borrowing, a “Mandatory LOC Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each Revolving Lender’s respective Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2). The proceeds of such Mandatory LOC Borrowing shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations. Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans immediately upon any such request or deemed request on account
of each Mandatory LOC Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (i) the amount of
Mandatory LOC Borrowing may not comply with the minimum amount (or integral
amount in excess thereof) for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon; provided, however,
that in the event any such Mandatory LOC Borrowing should be less than the
minimum amount for borrowings of Revolving Loans otherwise provided in
Section 2.1(b)(ii), the Borrower shall pay to the Administrative Agent for its
own account an administrative fee of $500. In the event that any Mandatory LOC
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each such Revolving Lender

35
CHAR1\1357697v6

--------------------------------------------------------------------------------




hereby agrees that it shall forthwith fund (as of the date the Mandatory LOC
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Revolving Lender shall fail to fund its Participation
Interest on the day the Mandatory LOC Borrowing would otherwise have occurred,
then the amount of such Revolving Lender’s unfunded Participation Interest
therein shall bear interest payable by such Revolving Lender to the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Rate, and thereafter at a rate equal to the Base
Rate.
(f)    Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
(g)    Uniform Customs and Practices/ISP 98. Unless otherwise expressly agreed
by the Issuing Lender and the Borrower, when a Letter of Credit is issued, (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each trade Letter of Credit.
(h)    Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document, this Credit Agreement shall control.
Section 2.4    Swingline Loan Subfacility.
(a)    Swingline Sublimit. During the Commitment Period, subject to the terms
and conditions hereof, the Swingline Lender, in its individual capacity, agrees
to make certain revolving credit loans to the Borrower in Dollars (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any time shall not exceed FIFTEEN MILLION DOLLARS
($15,000,000) (the “Swingline Sublimit”), and (ii) the sum of the outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not exceed the Revolving Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.
(b)    Swingline Loan Borrowings.
(i)    Swingline Loan Borrowings and Disbursements. The Swingline Lender will
make Swingline Loans available to the Borrower on any Business Day (A) upon
request made by the Borrower not later than 12:00 Noon on such Business Day by
delivery to the Swingline Lender of a notice of request for Swingline Loan
borrowing in the form of Exhibit 1.1(d) with appropriate modifications or (B) in
accordance with the lending mechanics and other terms of the Autoborrow Feature,
upon the event that expenses charged to the Borrower’s Concentration Account
shall exceed the available cash deposits in such Concentration Account in an
amount equal to such excess. Swingline Loans issued pursuant to subclause (A)
above shall be made in minimum amounts of $100,000 and in integral amounts of
$50,000 in excess thereof.
(ii)    Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the earlier of (A) the seventh day after the date of such
Swingline Loan borrowing and (B) the Maturity Date. The Swingline Lender may, at
any time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case

36
CHAR1\1357697v6

--------------------------------------------------------------------------------




the Borrower shall be deemed to have requested a Revolving Loan borrowing
comprised entirely of Base Rate Loans in the amount of such Swingline Loans;
provided, however, that, in the following circumstances, any such demand shall
also be deemed to have been given one Business Day prior to each of (w) the
Maturity Date, (x) the occurrence of any Event of Default described in
Section 7.1(e), (y) upon acceleration of the Secured Obligations hereunder,
whether on account of an Event of Default described in Section 7.1(e) or any
other Event of Default, and (z) the exercise of remedies in accordance with the
provisions of Section 7.2 hereof (each such Revolving Loan borrowing made on
account of any such deemed request therefor as provided herein being hereinafter
referred to as “Mandatory Borrowing”). Each Lender hereby irrevocably agrees to
make such Revolving Loans promptly upon any such request or deemed request on
account of each Mandatory Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (I) the amount
of Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(V) the date of such Mandatory Borrowing, or (VI) any reduction in the
Commitment or termination of the Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the purchase occurs
hereunder to but excluding the date of payment for such participation, at the
rate equal to, if paid within two (2) Business Days of the date of the Mandatory
Borrowing, the Federal Funds Rate, and thereafter at a rate equal to the Base
Rate.
(c)    Interest on Swingline Loans. Subject to the provisions of Section 2.9,
Swingline Loans shall bear interest at a per annum rate equal to the Base Rate
plus the applicable Percentage for Revolving Loans that are Base Rate Loans.
Interest on Swingline Loans shall be payable in arrears on each Interest Payment
Date.
(d)    Swingline Note. The obligation of the Borrower to pay the principal of,
and interest on, the Swingline Loans made to it by the Swingline Lender shall be
evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the original amount of the Swingline Sublimit and substantially in the
form of Exhibit 2.4(d).

37
CHAR1\1357697v6

--------------------------------------------------------------------------------




(e)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.4, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements (which may include the
delivery of cash collateral) with the Borrower or such Defaulting Lender which
are satisfactory to the Swingline Lender to eliminate the Swingline Lender’s
Fronting Exposure (after giving effect to Section 2.21(c)) with respect to any
such Defaulting Lender.
Section 2.5    Incremental Facilities.
Subject to the terms and conditions set forth herein, the Borrower shall have
the right, at any time prior to the Maturity Date, to incur additional
Indebtedness under this Credit Agreement in the form of one or more increases to
the Revolving Committed Amount that will become part of the existing Revolving
Credit Facility (each such increase to the Revolving Committed Amount being
referred to herein as an “Incremental Facility” and all such increases being
referred to herein as the “Incremental Facilities”) in an amount for all such
Incremental Facilities not to exceed $100,000,000 in the aggregate. The
following terms and conditions shall apply to the Incremental Facility: (a) the
loans made under each Incremental Facility (each an “Additional Loan”) shall
constitute Secured Obligations and will be secured and guaranteed with the other
Secured Obligations on a pari passu basis, (b) the terms and conditions
applicable to any such additional Commitments shall be the same as those
applicable to the then existing Commitments (including, without limitation, as
to interest rate), (c) the maturity date of any such Incremental Facility shall
be no earlier than the Maturity Date, (d) the loans and/or commitments
established pursuant to this Section 2.5 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Credit Documents (including the same voting rights as the existing
Revolving Loans and shall be entitled to receive proceeds of prepayments on the
same basis as the existing Revolving Loans, (e) any such Incremental Facility
shall be in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof, (f) the Incremental Facility shall be obtained
from existing Lenders or from other banks, financial institutions or investment
funds, in each case in accordance with the terms set forth below, (g) the
proceeds of the Additional Loans will be used for the purposes set forth in
Section 3.11, (h) the Borrower shall execute a Note in favor of any new Lender
that requests a Note, (i) the conditions to Extensions of Credit in Section 4.2
shall have been satisfied, (j) the Administrative Agent shall have received from
the Borrower updated financial projections and an officer’s certificate, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the date of such Incremental

38
CHAR1\1357697v6

--------------------------------------------------------------------------------




Facility and, after giving effect to any new Additional Loans thereunder on a
Pro Forma Basis, the Credit Parties will be in compliance with the financial
covenants set forth in Section 5.9 and no Default or Event of Default shall
exist, and (k) the Administrative Agent shall receive an opinion of counsel to
the Credit Parties and such other documentation as it deems reasonable necessary
to effectuate the Incremental Facility, all in form and substance satisfactory
to the Administrative Agent. The Borrower may invite other banks, financial
institutions and investment funds reasonably acceptable to the Administrative
Agent to join this Credit Agreement as Lenders hereunder for the portion of the
Incremental Facility not taken by existing Lenders, provided that such other
banks, financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent may reasonably
request. The Administrative Agent is authorized to enter into, on behalf of the
Lenders, any amendment to (or amendment and restatement of) this Credit
Agreement or any other Credit Document as may be necessary to incorporate the
terms of the Incremental Facility therein.
Section 2.6    Fees.
(a)    Commitment Fee. In consideration of the Commitments, the Borrower agrees
to pay to the Administrative Agent, for the ratable benefit of the Lenders, a
commitment fee (the “Commitment Fee”) in an amount equal to the Applicable
Percentage per annum on the average daily unused portion of the Revolving
Committed Amount of the Revolving Lenders (other than the Defaulting Lenders, if
any). For purposes of computing the Commitment Fee, LOC Obligations shall be
considered usage of the Revolving Committed Amount but Swingline Loans shall not
be considered usage of the Revolving Committed Amount. The Commitment Fee shall
be payable quarterly in arrears on the 15th day following the last day of each
calendar quarter for the prior calendar quarter.
(b)    Letter of Credit Fees. The Borrower agrees to pay to the Issuing Lender,
for the benefit of the Lenders, a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage per annum on the average daily maximum amount available to
be drawn under each Letter of Credit from the date of issuance to the date of
expiration. In addition to such Letter of Credit Fee, the Issuing Lender may
charge, and retain for its own account without sharing by the other Lenders, an
additional facing fee of 0.125% per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it. The Issuing
Lender shall promptly pay over to the Administrative Agent for the ratable
benefit of the Lenders, for the benefit of all Lenders having a Commitment
(including the Issuing Lender), the Letter of Credit Fee. The Letter of Credit
Fee shall be payable quarterly in arrears on the 15th day following the last day
of each calendar quarter for such calendar quarter.
(c)    Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender,
for its own account without sharing by the other Lenders, the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).
(d)    Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Fee Letters.
Section 2.7    Commitment Reductions.
(a)    Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that (i) no such reduction or termination shall
be permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, (A) the sum of the outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations would
exceed the Revolving Committed Amount or (B) the outstanding Revolving Loans
denominated in Canadian Dollars would exceed the Canadian Dollar Sublimit and
(ii) if, after giving effect to any reduction of the Revolving Committed Amount,
the Canadian Dollar Sublimit exceeds the amount of the Revolving Committed
Amount, the Canadian Dollar Sublimit shall be automatically reduced by the
amount of such excess and (iii) the Canadian Dollar Sublimit shall be reduced in
the same proportion as the reduction in the Revolving Committed Amount.
(b)    Maturity Date. The Commitments shall automatically terminate on the
Maturity Date.

39
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 2.8    Prepayments.
(a)    Optional Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time; provided, however, that (i) each partial
prepayment of a Base Rate Loan shall be in a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof or, if less, the
unpaid balance thereof, (ii) each partial prepayment of a LIBOR Rate Loan shall
be in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof or, if less, the unpaid balance thereof, and (iii)
each partial prepayment of a Swingline Loan shall be in a minimum principal
amount of $100,000 and integral multiples of $50,000 in excess thereof or the
unpaid balance thereof, if less. The Borrower shall give three Business Days’
irrevocable notice in the case of LIBOR Rate Loans denominated in Dollars, four
Business Day’s irrevocable notice in the case of LIBOR Rate Loans denominated in
Canadian Dollars and one Business Day’s irrevocable notice in the case of Base
Rate Loans to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable). Each prepayment pursuant to this Section 2.8(a) shall
be applied to the outstanding Loans as the Borrower may elect; provided,
however, each prepayment shall be applied first to Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.8(a) shall be subject to Section 2.17, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
payable on the next occurring Interest Payment Date that would have occurred had
such Loan not been prepaid or, at the request of the Administrative Agent,
interest on the principal amount prepaid shall be payable on any date that a
prepayment is made hereunder through the date of prepayment.
(b)    Mandatory Prepayments.
(i)    Revolving Committed Amount. If at any time after the Closing Date, the
sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall exceed the Revolving Committed Amount, the
Borrower immediately shall prepay the Revolving Loans in an amount sufficient to
eliminate such excess (such prepayment to be applied as set forth in clause (ii)
below).
(ii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.8(b) shall be applied as follows: (A) first to the
outstanding Swingline Loans (without any reduction in the Commitments), (B)
second to the outstanding Revolving Loans (without any reduction in the
Commitments) and (C) third to a cash collateral account in respect of
outstanding LOC Obligations. Within the parameters of the applications set forth
above, prepayments shall be applied first to Base Rate Loans and then to LIBOR
Rate Loans in direct order of Interest Period maturities. All prepayments under
this Section 2.8(b) shall be subject to Section 2.17 and be accompanied by
interest on the principal amount prepaid through the date of prepayment.
(iii)    Canadian Dollar Sublimit. If the Administrative Agent notifies the
Borrower at any time that the outstanding Revolving Loans denominated in
Canadian Dollars at such time exceeds the Canadian Dollar Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
outstanding amount as of such date of payment to an amount not to exceed 100% of
the Canadian Dollar Sublimit then in effect.
Notwithstanding the foregoing provisions of this Section 2.8, if at any time any
prepayment of the Loans pursuant to Section 2.8 would result in LIBOR Rate Loans
being prepaid other than

40
CHAR1\1357697v6

--------------------------------------------------------------------------------




on the last day of an Interest Period with respect thereto, then the Borrower,
so long as no Event of Default shall have occurred and be continuing, may
deposit the amount that otherwise would have been paid in respect of such LIBOR
Rate Loans with the Administrative Agent to be held as security for the
obligation of the Borrower to make such prepayment pursuant to a cash collateral
agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent, with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of any Interest Period with respect
to such LIBOR Rate Loans.
(c)    Hedging Obligations Unaffected. Any prepayment made pursuant to this
Section 2.8 shall not affect the Borrower’s obligation to continue to make
payments under any Hedging Agreement, which shall remain in full force and
effect notwithstanding such prepayment, subject to the terms of such Hedging
Agreement.
Section 2.9    Default Rate and Payment Dates.
(a)    Subject to Section 7.3, (i) immediately upon the occurrence and during
the continuance of an Event of Default under Section 7.1(a), (e) or (j), or
(ii) at the election of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, (A) the Borrower shall no longer have
the option to request LIBOR Rate Loans, Swingline Loans or Letters of Credit,
(B) all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Percentage)
then applicable to LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Percentage) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Credit Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Percentage)
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Credit Document and (D) all accrued and unpaid interest shall
be due and payable on demand of the Administrative Agent. Interest shall
continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.
(b)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (a) of this
Section 2.9 shall be payable from time to time on demand.
Section 2.10    Conversion Options.
(a)    The Borrower may elect from time to time to convert Base Rate Loans to
LIBOR Rate Loans, by giving the Administrative Agent at least (i) three Business
Days’ prior irrevocable written notice of such election for LIBOR Rate Loans
denominated in Dollars and (ii) four Business Days’ prior irrevocable written
notice of such election for LIBOR Rate Loans denominated in Canadian Dollars. A
form of Notice of Conversion/ Extension is attached as Exhibit 1.1(e). If the
date upon which a Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were a Base
Rate Loan. All or any part of outstanding Base Rate Loans may be converted as
provided herein, provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing and
(ii) partial conversions to LIBOR Rate Loans shall be in an aggregate principal
amount of the Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar
Equivalent of $500,000 in excess thereof. If the Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars.
(b)    Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.10(a); provided, that when any Default
or Event of Default has occurred and is continuing (i) no LIBOR Rate Loan may be
continued as such, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period with respect thereto
and (ii) the Required Lenders may demand that any or all of the then outstanding
LIBOR Rate Loans denominated in an Canadian Dollars be prepaid, or redenominated
into Dollars in the amount of the Dollar Equivalent thereof, at the end of the
applicable Interest Period with respect thereto. If the Borrower shall fail to
give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall be automatically converted to Base Rate Loans at the end of the
applicable Interest Period with respect thereto; provided, however that in the
case of a failure to timely request a continuation of LIBOR Rate Loans
denominated in Canadian Dollars, such Loans shall be continued as LIBOR Rate
Loans in Canadian Dollars with an Interest Period of one (1) month.
Section 2.11    Computation of Interest and Fees.
(a)    Interest payable hereunder with respect to Base Rate Loans based on the
Prime Rate shall be calculated on the basis of a year of 365 days (or 366 days,
as applicable) for the actual days elapsed. All other fees, interest and all
other amounts payable hereunder shall be calculated on the basis of a 360 day
year for the actual days elapsed or, in the case of interest in respect of Loans
denominated in Canadian Dollars as to which market practice differs from the
foregoing, in accordance with such market practice. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate shall become effective as of the opening of business on the day on which
such change in the Base Rate shall become effective. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
(c)    It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under Applicable Law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
Applicable Law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under Applicable Law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
Applicable Law.
Section 2.12    Pro Rata Treatment and Payments.
(a)    Each borrowing of Revolving Loans and any reduction of the Commitments
shall be made pro rata according to the respective Commitment Percentages of the
Lenders. Each payment (other than prepayments) of principal or interest under
this Agreement or any Note shall be applied pro rata, first, to any fees then
due and owing by the Borrower pursuant to Section 2.6, second, to interest then
due and owing hereunder and under the Notes and, third, to principal then due
and owing hereunder and under the Notes. Each payment on account of any fees
pursuant to Section 2.6 shall be made pro rata in accordance with the respective
amounts due and owing (except as to the portion of the Letter of Credit retained
by the Issuing Lender and the Issuing Lender Fees). Each optional prepayment of
the Loans shall be applied in accordance with Section 2.8(a) and each mandatory
prepayment of the Loans shall be applied in accordance with Section 2.8(b).
Prepayments made pursuant to Section 2.15 shall be applied in accordance with
such section. All payments (including prepayments) to be made by the Borrower on
account of principal, interest and fees shall be made without defense, set‑off
or counterclaim (except as provided in Section 2.18(b)). All payments by the
Borrower hereunder shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified in Section 9.2 in
Dollars or Canadian Dollars, as applicable, and in Same Day Funds not later than
12:00 Noon on the date when due. If, for any reason, the Borrower is prohibited
by any Law from making any required payment hereunder in Canadian Dollars, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Canadian Dollar payment amount. The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the LIBOR Rate Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 2.21(b).
(b)    Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies by
the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Section), all amounts collected or received by the Administrative Agent
or any Lender on account of the Secured Obligations or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows:
FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Secured Obligations owing to such
Lender;
FOURTH, to the payment of all of the Secured Obligations consisting of accrued
fees and interest, and including with respect to any Secured Hedging Agreement
and any Secured Cash Management Agreement, any fees, premiums and scheduled
periodic payments due under such Secured Hedging Agreement and such Secured Cash
Management Agreement and any interest accrued thereon;
FIFTH, to the payment of the outstanding principal amount of the Secured
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement and any
Secured Cash Management Agreement, any breakage, termination or other payments
due under such Secured Hedging Agreement and such Secured Cash Management
Agreement and any interest accrued thereon;
SIXTH, to all other Secured Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses ”FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, LOC
Obligations and obligations outstanding under the Hedging Agreements (if any)
permitted by Section 6.1(e) held by such Lender (and its Affiliates in the case
of Hedging Agreement obligations) bears to the aggregate then outstanding Loans,
LOC Obligations and obligations outstanding under the Hedging Agreements between
any Credit Party and any Lender or any Affiliate of a Lender that are permitted
by Section 6.1(e)) of amounts available to be applied pursuant to clauses
“FOURTH” and “FIFTH” above; and (iii) to the extent that any amounts available
for distribution pursuant to clause “FIFTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Administrative Agent in a cash collateral account and applied (A) first,
to reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 2.12(b). Notwithstanding
the foregoing terms of this Section 2.12, only Collateral proceeds and payments
under the Guaranty (as opposed to ordinary course principal, interest and fee
payments hereunder) shall be applied to obligations under any Secured Hedging
Agreement and any Secured Cash Management Agreement.

41
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 2.13    Obligations of Lenders.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with the terms hereof and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Unless the Administrative Agent shall have been notified in writing by
the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Rate.
(c)    The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
(d)    A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.
Section 2.14    Inability to Determine Interest Rate.
Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that (i) deposits (whether in Dollars or Canadian
Dollars) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of a
proposed LIBOR Rate Loan, (ii) by reason of circumstances affecting the relevant
market, reasonable and adequate means do not exist for ascertaining the LIBOR
Rate for such Interest Period with respect to a proposed LIBOR Rate Loan or any
Base Rate Loan as to which the interest rate is determined with reference to
LIBOR, or (iii) a fundamental change has occurred in the foreign exchange or
interbank markets with respect to Canadian Dollars (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) or (b) the
Required Lenders shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Borrower has requested be outstanding as a LIBOR Rate Loan during
such Interest Period or a Base Rate Loan as to which the interest rate is
determined with reference to LIBOR, the Administrative Agent shall forthwith
give telephone notice of such determination, confirmed in writing, to the
Borrower, and the Lenders at least two Business Days prior to the first day of
such Interest Period.
Unless the Borrower shall have notified the Administrative Agent upon receipt of
such telephone notice that they wish to rescind or modify their request
regarding such LIBOR Rate Loans or Base Rate Loans as to which the interest rate
is determined with reference to LIBOR, any Loans that were requested to be made
as LIBOR Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to LIBOR shall be made as Base Rate Loans as to which
the interest rate is not determined by reference to LIBOR and any Loans that
were requested to be converted into or continued as LIBOR Rate Loans shall
remain as or be converted into Base Rate Loans as to which the interest rate is
not determined by reference to LIBOR. Until any such notice has been withdrawn
by the Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected or Base
Rate Loans as to which the interest rate is determined with reference to LIBOR.

42
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 2.15    Illegality.
Notwithstanding any other provision of this Agreement, if, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to make or maintain LIBOR Rate Loans (whether
denominated in Dollars or Canadian Dollars) as contemplated by this Agreement or
to obtain in the interbank eurodollar market through its LIBOR Lending Office
the funds with which to make such Loans, (a) such Lender shall promptly notify
the Administrative Agent and the Borrower thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if
any, shall be converted on the last day of the Interest Period for such Loans or
within such earlier period as required by law as Base Rate Loans (provided that
if any Lender may not lawfully continue to maintain a LIBOR Rate Loan to the
last day of the then current Interest Period applicable thereto as a LIBOR Rate
Loan, the applicable LIBOR Rate Loan shall immediately be converted to a Base
Rate Loan) and (d) if any Lender may not otherwise lawfully continue to maintain
Loans denominated in Canadian Dollars, any Loan denominated in Canadian Dollars,
if any, shall immediately be repaid in full (together with accrued interest
thereon). The Borrower hereby agrees to promptly pay any Lender, upon its
demand, any additional amounts necessary to compensate such Lender for actual
and direct costs (but not including anticipated profits) reasonably incurred by
such Lender in making any repayment in accordance with this Section including,
but not limited to, any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.


Section 2.16    Requirements of Law.
(a)    If any Change in Law:
(i)    shall subject such Lender to any tax of any kind whatsoever with respect
to any Letter of Credit or any application relating thereto, any LIBOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for tax on the overall net income of such Lender and
changes in the rate of such tax);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
(iii)    shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, Base Rate Loans as to which the interest
rate is determined with reference to LIBOR or the Letters of Credit or to reduce
any amount receivable hereunder or under any Note, LIBOR Rate Loan or Letter of
Credit, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such additional cost or reduced amount receivable which such Lender reasonably
deems to be material as determined by such Lender with respect to its LIBOR Rate
Loans, as to which the interest rate is determined with reference to LIBOR or
Letters of Credit. A certificate as to any additional amounts payable pursuant
to this Section submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or other disadvantages
deemed by such Lender to be material.
(b)    If any Lender shall have reasonably determined that any Change in Law
regarding capital adequacy or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) from any central
bank or Governmental Authority made subsequent to the date hereof does or shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy or liquidity
requirements) by an amount reasonably deemed by such Lender to be material, then
from time to time, within fifteen (15) days after demand by such Lender, the
Borrower shall pay to such Lender such additional amount as shall be certified
by such Lender as being required to compensate it for such reduction. Such a
certificate as to any additional amounts payable under this Section submitted by
a Lender (which certificate shall include a description of the basis for the
computation), through the Administrative Agent, to the Borrower shall be
conclusive absent manifest error.
(c)    The agreements in this Section 2.16 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.
Section 2.17    Indemnity.
The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, (d) default by the Borrower in making any
payment of any Loan (or interest due thereon) denominated in Canadian Dollars on
its scheduled due date or any payment thereof in a different currency; and/or
(e) the making by the Borrower of a prepayment of a Loan, or the conversion
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Loans hereunder. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the applicable interbank markets and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. The agreements in
this Section shall survive termination of this Agreement and payment of the
Notes and all other amounts payable hereunder. This Section 2.17 shall not apply
with respect to taxes.
Section 2.18    Taxes.
(a)    All payments made by the Borrower hereunder or under any Note shall be,
except as provided in Section 2.18(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments and all interest,
penalties or similar liabilities with respect thereto (but excluding (i) any
taxes imposed on or measured by the net income or profits of a Recipient, any
franchise taxes, and any branch profits taxes that are (A) imposed pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable Lending Office of such Recipient is
located or any subdivision thereof or therein or (B) an Other Connection Tax,
(ii) any U.S. federal withholding taxes imposed under FATCA, (iii) any U.S.
federal backup withholding taxes attributable to such Recipient’s failure to
comply with Section 2.18(c) and (iv) any interest, penalties or similar
liabilities with respect to any tax described in (i) through (iii)) (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
Applicable Law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower. The Borrower
agrees to indemnify and hold harmless each Recipient, and reimburse such
Recipient upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Recipient.
(b)    Each Foreign Lender agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI (or successor
forms) certifying such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8BEN or
W-8ECI as set forth in clause (i) above, or (x) a certificate substantially in
the form of Exhibit 2.18 (any such certificate, a “Tax Exempt Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W‑8 (or successor form) certifying such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Note. In addition, each
Lender agrees that it will deliver upon the Borrower’s request updated versions
of the foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement and any Note. Notwithstanding
anything to the contrary contained in Section 2.18(a), but subject to the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold Taxes imposed by
the United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Foreign Lender for U.S. Federal income tax purposes to the extent that
such Lender has not provided to the Borrower U.S. Internal Revenue Service Forms
that establish a complete exemption from such deduction or withholding and (y)
the Borrower shall not be obligated pursuant to Section 2.18(a) hereof to
gross‑up payments to be made to a Lender in respect of Taxes imposed by the
United States if (I) such Lender has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Borrower pursuant to this
Section 2.18(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such Forms do not
establish a complete exemption from withholding of such Taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 2.18, the Borrower agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 2.18(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes after the Closing Date
in any Applicable Law, or in the interpretation thereof, relating to the
deducting or withholding of Taxes.
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Requirements of Law of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Requirements of Law and which such Lender is able to lawfully complete and
deliver, to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction. Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the sole judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
LIBOR Lending Office) to avoid any requirement of applicable Requirements of Law
of any such jurisdiction that the Borrower make any deduction or withholding for
taxes from amounts payable to such Lender. Additionally, the Borrower shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Requirements of Law of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Requirements of
Law in connection with any payment by the Administrative Agent or any Lender of
Taxes or other Taxes, or otherwise in connection with the Credit Documents, with
respect to such jurisdiction.
(c)    Any Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower of the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.
(d)    Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or other
disadvantages deemed by such Lender in its sole discretion to be material.
(e)    If the Borrower pays any additional amount pursuant to this Section 2.18
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower. In the
event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.18, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.18(e) shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.18(e) to the
Borrower or any other party.
(f)    The agreements in this Section 2.18 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.

43
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 2.19    Indemnification; Nature of Issuing Lender’s Duties.
(a)    In addition to its other obligations under Section 2.3, the Borrower
hereby agrees to protect, indemnify, pay and save each Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that the
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit or (ii) the failure of the Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions, herein
called “Government Acts”).
(b)    As between the Borrower and the Issuing Lender, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.
(c)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.
(d)    Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Borrower under this Section 2.19 shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender to
enforce any right, power or benefit under this Agreement.
(e)    Notwithstanding anything to the contrary contained in this Section 2.19,
the Borrower shall have no obligation to indemnify any Issuing Lender in respect
of any liability incurred by such Issuing Lender arising out of the gross
negligence or willful misconduct of the Issuing

44
CHAR1\1357697v6

--------------------------------------------------------------------------------




Lender (including action not taken by an Issuing Lender), as determined by a
court of competent jurisdiction.
Section 2.20    Extension of Maturity Date.
(a)    Requests for Extension. The Borrower may, up to two times prior to the
Maturity Date during the term of this Credit Agreement, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to any anniversary of the Closing Date
that occurs prior to the Maturity Date, request that each Revolving Lender
consent to extend the Maturity Date for an additional one year from the Maturity
Date then in effect hereunder (the “Existing Maturity Date”).
(b)    Lender Elections to Extend. Each Revolving Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 15 days prior to the applicable
anniversary of the Closing Date, advise the Administrative Agent whether or not
such Revolving Lender agrees to such extension. Each Lender that determines not
to so extend the Maturity Date (a “Non‑Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date). Any Revolving Lender that does not advise
the Administrative Agent on or before the Notice Date shall be deemed to be a
Non‑Extending Lender. The election of any Revolving Lender to agree to such
extension shall not obligate any other Revolving Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Revolving Lender’s determination under this
Section no later than the date 15 days prior to the applicable anniversary of
the Closing Date (or, if such date is not a Business Day, on the next preceding
Business Day).
(d)    Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable anniversary of the Closing Date to replace each
Non‑Extending Lender with one or more institutions (each, an “Additional
Commitment Lender”) (i) that is an existing Revolving Lender (and, if any such
Additional Commitment Lender is already a Revolving Lender, the Commitment it
assumes from such Non-Extending Lender shall be in addition to such Revolving
Lender’s Commitment hereunder on such date, provided that each Revolving Lender
shall have no obligation to increase its Commitment or become an Additional
Commitment Lender) or (ii) that is not an existing Revolving Lender; provided
that any such institution (A) must conform with the requirements contained in
Section 9.6(c), (B) must be acceptable to the Administrative Agent (which
approval shall not be unreasonably withheld or delayed) and (C) must become a
Revolving Lender under this Credit Agreement by execution and delivery of an
appropriate joinder agreement or of counterparts to this Credit Agreement in a
manner acceptable to the Borrower and the Administrative Agent.
(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Revolving Lenders that have agreed so to extend the Maturity
Date plus the additional Commitments of the Additional Commitment Lenders equals
at least 51% of the aggregate amount of the Revolving Committed Amount in effect
immediately prior to the applicable anniversary of the Closing Date, then,
effective as of the applicable anniversary of the Closing Date, the Maturity
Date shall be extended (subject to clause (f) below) to the date falling one
year after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Revolving Lender” for all purposes of this Agreement.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
(ii)    the representations and warranties contained in this Agreement are true
and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date);
(iii)    with respect to each Non‑Extending Lender, on the Existing Maturity
Date (as in effect prior to such extension), the Borrower shall prepay (provided
that any such prepayment shall be subject to Section 2.17) all Borrower
Obligations owing to such Non-Extending Lender and, if such Non-Extending Lender
has not been replaced by an Additional Commitment Lender, the Revolving
Committed Amount shall be reduced by an amount equal to such Non-Extending
Lender’s Commitment;
(iv)    on the Existing Maturity Date (as in effect prior to such extension), if
any Non-Extending Lender has not been replaced by an Additional Commitment
Lender, the Borrower shall prepay (provided that any such prepayment shall be
subject to Section 2.17) one or more existing Revolving Loans in an amount
necessary such that, after giving effect to the extension of the Maturity Date,
each Revolving Lender and each Additional Commitment Lender will hold its
Commitment Percentage (based on its share of the revised Revolving Committed
Amount) of outstanding Revolving Loans;
(v)    on the Existing Maturity Date (as in effect prior to such extension), the
Borrower shall prepay (provided that any such prepayment shall be subject to
Section 2.17) one or more existing Revolving Loans or cash collateralize Letters
of Credit in an amount necessary such that, after giving effect to the extension
of the Maturity Date, the aggregate amount of LOC Obligations outstanding plus
Revolving Loans outstanding plus Swingline Loans outstanding shall not exceed
the Revolving Committed Amount; and
(vi)    since the date of the most recent annual audited financial statements
delivered pursuant to Section 5.1(a), no event or condition shall have occurred
that has had or could be reasonably expected to have a Material Adverse Effect.
Section 2.21    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 9.7), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender and/or the
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Issuing Lender and/or the Swingline Lender, to be held as
cash collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Issuing Lender or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Revolving Loans or funded participations in Swingline Loans or Letters of
Credit were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.21(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(c)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Section 2.4(b) and Section 2.3(c), the “Commitment Percentage” of
each Non-Defaulting Lender shall be computed without giving effect to the
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists and (ii) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (A) the Commitment of that Non-Defaulting Lender
minus (B) the aggregate outstanding principal amount of the Revolving Loans of
that Lender.
(d)    Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Lender or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Issuing Lender (after giving effect to
Section 2.21(c)) on terms reasonably satisfactory to the Administrative Agent
and the Issuing Lender (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Lender) for the
payment and performance of each Defaulting Lender’s Commitment Percentage of
outstanding LOC Obligations. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender immediately for each
Defaulting Lender’s Commitment Percentage of any drawing under any Letter of
Credit which has not otherwise been reimbursed by the Borrower or such
Defaulting Lender.
(e)    Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender
or the Administrative Agent from time to time, the Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to the
Swingline Lender (after giving effect to Section 2.21(c)).
(f)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 2.6(a) (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any letter of credit commissions pursuant to Section 2.6(b) otherwise payable to
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided cash collateral or other credit
support arrangements satisfactory to the Issuing Lender pursuant to
Section 2.21(d), but instead, the Borrower shall pay to the Non-Defaulting
Lenders the amount of such letter of credit commissions in accordance with the
upward adjustments in their respective Commitment Percentages allocable to such
Letter of Credit pursuant to Section 2.21(c), with the balance of such fee, if
any, payable to the Issuing Lender for its own account.
(g)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 2.21(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

45
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 3.1    Financial Condition.
(a)    (i) The audited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal year ended December 29, 2013 and (ii) the unaudited
consolidated financial statements of the Parent and its Subsidiaries for the
fiscal quarter ended April 20, 2014:
(A)    were prepared in accordance with GAAP (to the extent applicable)
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein;
(B)    fairly present the financial condition of the Parent and its Subsidiaries
as of the date or dates thereof (subject to normal year-end adjustments) and
results of operations for the period covered thereby; and
(C)    show all Indebtedness and other liabilities in excess of $500,000 in
aggregate principal amount, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes,
commitments and other contingent obligations.
(b)    The written projections of the Parent and its Subsidiaries through fiscal
year 2018 provided to the Administrative Agent on or before the Closing Date
have been prepared in good faith based upon reasonable assumptions.
Section 3.2    No Change.
Since December 29, 2013 (and, after delivery of annual audited financial
statements in accordance with Section 5.1(a), from the date of the most recently
delivered annual audited financial statements) there has been no development or
event which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.
Section 3.3    Corporate Existence; Compliance with Law.
Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite corporate power, authority and right to own and operate all its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 3.4    Corporate Power; Authorization; Enforceable Obligations.
Each of the Credit Parties has full corporate power, authority and right to
execute, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those which
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of each of the Credit Parties. Each Credit Document to which it is a
party constitutes a legal, valid and binding obligation of each of the Credit
Parties, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
Section 3.5    Compliance with Laws; No Conflict; No Default.
(a)    The execution, delivery and performance by each Credit Party of the
Credit Documents to which such Credit Party is a party, in accordance with their
respective terms, the borrowings hereunder and the transactions contemplated
hereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) violate any Requirement of Law relating to such Credit Party,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws, articles of organization, operating agreement
or other organizational documents of such Credit Party or any material
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any license, permit or other
approval required by any Governmental Authority (collectively “Governmental
Approvals”) relating to such Person, except to the extent that such conflict,
breach or default with respect to any such indenture, agreement or instrument
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under the Credit
Documents.
(b)    Each Credit Party (i) (x) has all Governmental Approvals required by law
for it to conduct its business in all material respects, each of which is in
full force and effect, (y) each such Governmental Approval is final and not
subject to review on appeal and (z) each such Governmental Approval is not the
subject of any pending or, to the best of its knowledge, threatened attack by
direct or collateral proceeding, and (ii) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Requirements of Law relating to it or any of its respective properties, in each
case except to the extent the failure to obtain such Governmental Approval or
failure to comply with such Governmental Approval or Requirement of Law could
not reasonably be expected to have a Material Adverse Effect.
(c)    None of the Credit Parties is in default under or with respect to any of
its Material Contracts, or any judgment, order or decree to which it is a party,
in any respect which could reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.
Section 3.6    No Material Litigation.
Set forth on Schedule 3.6 is a list, as of the Closing Date, of any material
litigation, investigation, bankruptcy or insolvency, injunction, order or claim
affecting or relating to any Credit Party or any of its Subsidiaries, any such
Person’s properties or revenues, or any Credit Document that is pending or, to
the knowledge of the Credit Parties, threatened, by or against any Credit Party
or any of its Subsidiaries or against any of its or their respective properties
or revenues that has not been settled, dismissed, vacated, discharged or
terminated. No litigation, investigation, bankruptcy or insolvency, injunction,
order or claim affecting or relating to any Credit Party or any of its
Subsidiaries, any such Person’s properties or revenues, or any Credit Document
is pending or, to the knowledge of the Credit Parties, threatened, by or against
any Credit Party or any of its Subsidiaries or against any of its or their
respective properties or revenues that has not been settled, dismissed, vacated,
discharged or terminated which could reasonably be expected to have a Material
Adverse Effect, and no judgments are outstanding which could reasonably be
expected to have a Material Adverse Effect.
Section 3.7    Investment Company Act; Etc.
No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is a subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Secured Obligations.
Section 3.8    Margin Regulations.
No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”
except as identified in the financial statements referred to in Section 3.1 and
the aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.
Section 3.9    ERISA.
Except as set forth in Schedule 3.9, no Reportable Event has occurred during the
five‑year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, including minimum
funding requirements under Code Section 430, except to the extent that any such
occurrence or failure to comply would not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred
resulting in any liability that has remained underfunded, and no Lien in favor
of the PBGC or a Plan has arisen, during such five‑year period which could
reasonably be expected to have a Material Adverse Effect. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount
which, as determined in accordance with GAAP, could reasonably be expected to
have a Material Adverse Effect. Neither any Credit Party, nor any of its
Subsidiaries nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan which
could reasonably be expected to have a Material Adverse Effect.
Section 3.10    Environmental Matters.
Except for exceptions to the following which, either individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect:
(a)    To the knowledge of the Credit Parties, the facilities and properties
owned, leased or operated by the Credit Parties or any of their Subsidiaries
(the “Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, or (ii) could give rise to
liability under, any Environmental Law.
(b)    The Properties and all operations of the Credit Parties and their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and, to the knowledge of the Credit Parties, there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).
(c)    No Credit Party nor any Subsidiary thereof has received any written or
actual notice of violation, alleged violation, non‑compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does any Credit Party nor any Subsidiary thereof have knowledge or reason to
believe that any such notice will be received or is being threatened.
(d)    Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could give
rise to liability under, any Environmental Law, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Credit Party or any Subsidiary thereof,
threatened, under any Environmental Law to which the Borrower or any other
Credit Party or any Subsidiary is or will be named as a party with respect to
the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.
(f)    There has been no release or threat of release of Hazardous Materials at
or from the Properties, or arising from or related to the operations of the
Borrower or any other Credit Party or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.
Section 3.11    Purpose of Loans.
The proceeds of the Extensions of Credit shall be used solely by the Borrower as
follows:
(a)    with respect to the Loans, to (i) to refinance certain existing
indebtedness of the Borrower and its Subsidiaries including all indebtedness
outstanding under the Existing Credit Agreement, (ii) finance restaurant
construction costs, (iii) pay costs, fees and expenses in connection with such
new restaurant construction, (iv) refinance existing Indebtedness of the
Borrower, (v) pay

46
CHAR1\1357697v6

--------------------------------------------------------------------------------




any fees and expenses in connection with this Agreement, and (vi) provide for
the working capital and general corporate requirements of the Parent, the
Borrower and its Subsidiaries (including, without limitation, Restricted
Payments permitted hereunder and to finance Permitted Acquisitions); and
(b)    the Letters of Credit shall be used only for or in connection with appeal
bonds, reimbursement obligations arising in connection with surety and
reclamation bonds, reinsurance, domestic or international trade transactions and
obligations not otherwise aforementioned relating to transactions entered into
by the applicable account party in the ordinary course of business.
Section 3.12    Subsidiaries.
Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Credit Parties as of the Closing Date. Information on the attached
Schedule includes state of incorporation or organization; the number of
authorized shares of each class of Capital Stock or other equity interests; the
number of outstanding shares of each class of Capital Stock or other equity
interests, the owner thereof and the percentage of such ownership; and the
number and effect, of all outstanding options, warrants, rights of conversion or
purchase and similar rights. The outstanding Capital Stock and other equity
interests of all such Subsidiaries that is owned by a Credit Party is validly
issued, fully paid and non‑assessable and is owned free and clear of all Liens
(other than those arising under or contemplated in connection with the Credit
Documents).
Section 3.13    Ownership; Insurance.
Each of the Credit Parties is the owner of, and has good and, to the extent
applicable, marketable title to, and adequate insurance coverage for, all of its
respective assets that, together with assets leased or licensed by the Credit
Parties, represents all assets individually or in the aggregate material to the
conduct of the businesses of the Credit Parties taken as a whole, and none of
such assets is subject to any Lien other than Permitted Liens. Each Credit Party
enjoys peaceful and undisturbed possession under all of its leases and all such
leases are valid and subsisting and in full force and effect other than
exceptions to the foregoing that could not reasonably be expected to have a
Material Adverse Effect. The Credit Parties have delivered, or made available
for review, complete and accurate copies of all material leases to the
Administrative Agent as of the Closing Date.
Section 3.14    Indebtedness.
Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness.
Section 3.15    Taxes.
Each of the Credit Parties and their Subsidiaries has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties is aware as of the Closing Date
of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
Section 3.16    Intellectual Property.
Each of the Credit Parties and its Subsidiaries owns, or has the legal right to
use, all trademarks, tradenames, copyrights, patents, technology, know‑how and
processes necessary for each of them to conduct its business as currently
conducted. Set forth on Schedule 3.16 is a list of all material Intellectual
Property owned by the Credit Parties and their Subsidiaries or that any Credit
Party or any of its Subsidiaries has the right to use. Except as provided on
Schedule 3.16, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property owned by a
Credit Party or the validity or effectiveness of any such Intellectual Property
owned by a Credit Party, nor do any Credit Party or any of its Subsidiaries know
of any such claim, and, to the knowledge of any Credit Party and its
Subsidiaries, the use of such Intellectual Property by any Credit Party or any
of its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Schedule 3.16 may be updated from
time to time by the Borrower to include new material Intellectual Property by
giving written notice thereof to the Administrative Agent.
Section 3.17    Solvency.
The fair saleable value of all Credit Parties’ assets, taken as a whole and
measured on a going concern basis, exceeds all probable liabilities of the
Credit Parties, taken as a whole, including those to be incurred pursuant to
this Agreement. The Credit Parties, on a consolidated basis, (a) do not have
unreasonably small capital in relation to the business in which they are or
propose to be engaged or (b) have not incurred, or believe that they will incur
after giving effect to the transactions contemplated by this Agreement, debts
beyond its ability to pay such debts as they become due.

47
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 3.18    Investments.
All Investments of each of the Credit Parties and their Subsidiaries are
Permitted Investments.
Section 3.19    Location of Collateral.
Set forth on Schedule 3.19(a) is a list of the owned and leased real Properties
of the Credit Parties and their Subsidiaries as of the Closing Date, with street
address, county and state where located as of the Closing Date, an indication of
whether such real Property is owned or leased and, in the case of leased real
property, the annual rental value thereof. Set forth on Schedule 3.19(b) is a
list of all locations (other than locations set forth on Schedule 3.19(a)) where
any tangible personal property of the Credit Parties with a fair market value
equal to or greater than $500,000 is located as of the Closing Date, including
county and state where located as of the Closing Date. Set forth on
Schedule 3.19(c) is the chief executive office and principal place of business
of the Credit Parties as of the Closing Date. Except as noted on Schedule
3.19(d), as of the Closing Date no personal property of any Credit Party is (i)
stored with a bailee, warehouseman, processor or similar Person or (ii)
consigned to any Person.
Section 3.20    No Burdensome Restrictions.
None of the Credit Parties or any of its Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any Applicable Law that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
Section 3.21    Brokers’ Fees.
Except as set forth on Schedule 3.21, none of the Credit Parties or any of its
Subsidiaries have any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Credit Documents other than the closing and
other fees payable pursuant to this Agreement.
Section 3.22    Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of its Subsidiaries as of the Closing
Date, other than as set forth in Schedule 3.22 hereto. As of the Closing Date
none of the Credit Parties or any of its Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
five years preceding the Closing Date, other than as set forth in Schedule 3.22
hereto or (ii) has knowledge of any pending strike, walkout or work stoppage
that could, in either case, reasonably be expected to have a Material Adverse
Effect.
Section 3.23    Security Documents.
The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the filing of appropriate financing statements
and grants of security in Intellectual Property, in each case in favor of the
Administrative Agent) perfected security interests and Liens, prior to all other
Liens other than Permitted Liens.
Section 3.24    Accuracy and Completeness of Information.
No written report, financial statement, certificate or other information
furnished by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits any material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that, with respect to projected financial information and other forward looking
information, each Credit Party represents only that such information was
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable at the time prepared in light of the conditions
existing at such time, and represented, at the time of delivery, such Credit
Party’s reasonable estimate of its future financial condition and performance
(it being understood that projections by their nature are inherently uncertain,
actual results may differ from projections and such differences may be
material). There is no fact now known to any Credit Party or any of its
Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of the Credit Parties furnished to the Administrative Agent, or in
any certificate, opinion or other written statement made or furnished by or on
behalf of the Credit Parties to the Administrative Agent and/or the Lenders.
Section 3.25    Material Contracts.
Schedule 3.25 sets forth a complete and accurate list of all Material Contracts
of the Borrowers and their Subsidiaries in effect as of the Closing Date. As of
the Closing Date, other than as set forth in Schedule 3.25, each such Material
Contract is, and after giving effect to the transactions contemplated by the
Credit Documents will be, in full force and effect in accordance with the terms
thereof and no Borrower or Subsidiary thereof has violated in any material
respect any such Material Contract. The Borrowers have delivered or made
available to the Administrative Agent for its review a correct and complete copy
of each written agreement listed in Schedule 3.25 (as amended to date) and a
written summary setting forth the terms and conditions of each oral agreement
referred to in such Schedule.
Section 3.26    Anti-Terrorism Laws.
Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 9.19) (collectively, the
“Anti-Terrorism Laws”). None of the Credit Parties (i) is a blocked person
described in section 1 of the Anti-Terrorism Order or (ii) to its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.
Section 3.27    Compliance with OFAC Rules and Regulations.
None of the Credit Parties or their Subsidiaries or their respective Affiliates
is a Sanctioned Person. No part of the proceeds of any Extension of Credit
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country, or in any other manner that will result in any violation
by any Person (including any Lender, the Arranger, the Administrative Agent, the
Issuing Lender or the Swingline Lender) of any Anti-Terrorism Laws.
Section 3.28    Compliance with FCPA.
Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
ARTICLE IV    

CONDITIONS PRECEDENT
Section 4.1    Conditions to Closing and Initial Extensions of Credit.
This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:
(a)    Execution of Credit Documents. The Administrative Agent shall have
received (i) counterparts of this Agreement, (ii) for the account of each
Revolving Lender requesting the same, a Revolving Note, (iii) for the account of
the Swingline Lender, the Swingline Note, and (iv) counterparts to the Security
Agreement and the Pledge Agreement, in each case conforming to the requirements
of this Agreement and executed by a duly authorized officer of each party
thereto, and in each case in form and substance reasonably satisfactory to the
Lenders.
(b)    Authority Documents. The Administrative Agent shall have received the
following:
(i)    Articles of Incorporation/Charter Documents. Copies of the articles of
incorporation or other charter documents, as applicable, of each Credit Party
(A) certified by a secretary or assistant secretary of such Credit Party as of
the Closing Date to be true and complete and (B) with respect to each Credit
Party other than Western Franchise Development, Inc., certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its incorporation.
(ii)    Resolutions. Copies of resolutions of the board of directors of each
Credit Party approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Credit Party (pursuant to a
secretary’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.
(iii)    Bylaws/Operating Agreement. A copy of the bylaws or comparable
operating agreement of each Credit Party certified by a secretary or assistant
secretary of such Credit Party (pursuant to a secretary’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) as of the Closing Date
to be true and correct and in force and effect as of such date.
(iv)    Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization.
(v)    Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) to be true and correct
as of the Closing Date.
(c)    Legal Opinions of Counsel.     The Administrative Agent shall have
received opinions of legal counsel (including local counsel to the extent
required by the Administrative Agent) for the Credit Parties, dated the Closing
Date and addressed to the Administrative Agent and the Lenders in form and
substance reasonably acceptable to the Administrative Agent.

48
CHAR1\1357697v6

--------------------------------------------------------------------------------




(d)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
(i)    searches of Uniform Commercial Code filings in the jurisdiction of the
state of incorporation or organization of each Credit Party and each other
jurisdiction deemed necessary by the Administrative Agent and copies of the
financing statements on file in such jurisdictions;
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;
(iv)    all stock or membership certificates, if any, evidencing the Capital
Stock pledged to the Administrative Agent pursuant to the Pledge Agreement,
together with duly executed in blank undated stock or transfer powers attached
thereto;
(v)    all instruments and chattel paper individually in excess of $500,000 in
the possession of any of the Credit Parties, together with allonges or
assignments as may be necessary or appropriate to perfect the Administrative
Agent’s security interest in such instruments and chattel paper;
(vi)    with respect to the deposit accounts and securities accounts of the
Credit Parties, such control agreements as may be required pursuant to the terms
of Section 5.14; and
(vii)    such other duly executed agreements or consents as are necessary, in
the Administrative Agent’s reasonable discretion, to perfect the Administrative
Agent’s security interest in the Collateral.
(e)    Liability, Casualty, Business Interruption and Food Borne Illness
Insurance. The Administrative Agent shall have received copies of insurance
policies or certificates of insurance evidencing liability, casualty, business
interruption and food borne illness insurance meeting the requirements set forth
herein or in the Security Documents. The Administrative Agent shall be named as
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect to such insurance, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice (or ten (10) days, in
the event of cancellation for non-payment of premium) before any such policy or
policies shall be altered or canceled.
(f)    Fees. The Administrative Agent and the Lenders shall have received all
fees, if any, owing pursuant to the Fee Letters and Section 2.6.

49
CHAR1\1357697v6

--------------------------------------------------------------------------------




(g)    Litigation. Except for litigation disclosed on Schedule 3.6, there shall
not exist any material litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any Credit Party or any of
its Subsidiaries or with respect to this Agreement and the other Credit
Documents that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date.
(h)    Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Parent as
to the financial condition, solvency and related matters of the Credit Parties,
taken as a whole, in substantially the form of Exhibit 4.1(h) hereto.
(i)    Account Designation Notice. The Administrative Agent shall have received
the executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.
(j)    Corporate Structure. The corporate, capital and ownership structure of
the Credit Parties and their Subsidiaries shall be as described in Schedule
3.12, and shall otherwise be reasonably satisfactory to the Administrative Agent
and the Lenders.
(k)    Consents. The Administrative Agent shall have received evidence that all
material governmental, shareholder, board of director and third party consents
and approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained.
(l)    Compliance with Laws. The financings and other transactions contemplated
hereby shall be in compliance with all Applicable Laws (including all applicable
securities and banking laws, rules and regulations).
(m)    Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to any Credit Party or any of its Subsidiaries.
(n)    Material Adverse Effect. No material adverse change shall have occurred
since December 29, 2013 in the business, properties, operations or financial
condition of the Credit Parties and their Subsidiaries taken as a whole.
(o)    Financial Statements. The Administrative Agent shall have received copies
of the financial statements and other financial information referred to in
Section 3.1 hereof, each in form and substance reasonably satisfactory to it.
(p)    Termination of Existing Indebtedness. All existing Indebtedness for
borrowed money of the Credit Parties and their Subsidiaries (including the
Indebtedness arising under the Existing Credit Agreement, but excluding the
Indebtedness listed on Schedule 6.1(b)) shall have been repaid in full and
terminated and all Liens relating thereto (other than those in favor of the
Administrative Agent) shall have been terminated.
(q)    Officer’s Certificates. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Parent as of the Closing
Date stating that (i) except as set forth on Schedule 3.6, there is no material
pending or, to the knowledge of any Credit Party, threatened litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to any Credit Party or any of its Subsidiaries, this Agreement or the
other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date, (ii) no

50
CHAR1\1357697v6

--------------------------------------------------------------------------------




material adverse change shall have occurred since December 29, 2013 in the
business, properties, operations or financial condition of the Credit Parties
and their Subsidiaries taken as a whole, (iii) immediately after giving effect
to this Agreement (including the initial Extensions of Credit hereunder), the
other Credit Documents and all the transactions contemplated therein to occur on
such date, (A) no Default or Event of Default exists and (B) all representations
and warranties contained herein and in the other Credit Documents are true and
correct in all material respects and (iv) each of the Credit Parties, as
applicable, has satisfied each of the conditions set forth in Section 4.1 and
Section 4.2.
(r)    Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
including, without limitation, the identity of the Borrower and the Guarantors,
the name and address of the Borrower and the Guarantors and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Borrower and the Guarantors in accordance with the Patriot Act.
(s)    Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
Section 4.2    Conditions to All Extensions of Credit.
The obligation of each Lender to make any Extension of Credit (including,
without limitation, any Swingline Loan made pursuant to the Autoborrow Feature)
hereunder is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:
(a)    Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the Security Documents or which are contained
in any certificate furnished at any time under or in connection herewith shall
be true and correct on and as of the date of such Extension of Credit as if made
on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date.
(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to such Extension
of Credit.
(c)    Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of outstanding Revolving Loans plus outstanding Swingline
Loans plus LOC Obligations shall not exceed the Revolving Committed Amount,
(ii) the LOC Obligations shall not exceed the LOC Sublimit and (iii) the
Swingline Loans shall not exceed the Swingline Sublimit.
(d)    Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.
(e)    Additional Conditions to Letters of Credit. If the issuance of a Letter
of Credit is requested, all conditions set forth in Section 2.3 shall have been
satisfied.
(f)    Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, all conditions set forth in Section 2.4 shall have been satisfied.

51
CHAR1\1357697v6

--------------------------------------------------------------------------------




(g)    Additional Conditions to Canadian Dollar Extensions of Credit. In the
case of an Extension of Credit to be denominated in Canadian Dollars, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the Required
Lenders would make it impracticable for such Extension of Credit to be
denominated in Canadian Dollars.
Each request for an Extension of Credit (including, without limitation, any
Swingline Loan made pursuant to the Autoborrow Feature, which shall be deemed a
request by the Borrower for a Swingline Loan for purposes of this Section 4.2)
and each acceptance by the Borrower of any such Extension of Credit shall be
deemed to constitute representations and warranties by the Borrower as of the
date of such Extension of Credit that the applicable conditions in
paragraphs (a) through (g) of this Section have been satisfied.
ARTICLE V    

AFFIRMATIVE COVENANTS
The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Secured
Obligations together with interest, Commitment Fee and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full, the
Credit Parties shall, and shall cause each of their Subsidiaries (other than in
the case of Sections 5.1, 5.2 or 5.7 hereof), to:
Section 5.1    Financial Statements.
Furnish to the Administrative Agent and each of the Lenders:
(a)    Annual Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Parent, a copy
of the consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows of the Parent and
its consolidated Subsidiaries for such year which shall be audited by a firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification;
(b)    Quarterly Financial Statements. As soon as available and in any event
within forty‑five (45) days after the end of each fiscal quarter of the Parent,
a copy of the consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such period and related consolidated statements of
income and retained earnings and of cash flows for the Parent and its
consolidated Subsidiaries for such quarterly period and for the portion of the
fiscal year ending with such period, in each case setting forth in comparative
form consolidated figures for the corresponding period or periods of the
preceding fiscal year (provided that the balance sheet will be compared to the
balance sheet from the prior fiscal year end) subject to normal recurring
year‑end audit adjustments and the absence of footnotes);

52
CHAR1\1357697v6

--------------------------------------------------------------------------------




(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 5.1(a) and 5.1(b) above, a certificate of a
Responsible Officer of the Parent substantially in the form of Exhibit 5.1(c),
(i) demonstrating compliance with the financial covenants contained in
Section 5.9 by calculation thereof as of the end of each such fiscal period and
(iii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto.
(d)    Annual Operating Budget and Cash Flow. As soon as available, but in any
event within sixty (60) days following the end of each fiscal year, a copy of
the detailed annual operating budget or plan including cash flow projections of
the Parent and its Subsidiaries for the next four fiscal quarter period prepared
on a quarterly basis, in form and detail reasonably acceptable to the
Administrative Agent, together with a summary of the material assumptions made
in the preparation of such annual budget or plan;
all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year‑end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3. As to any information contained in materials furnished
or made available pursuant to Section 5.2(c), Parent shall not be separately
required to furnish such information under Section 5.1(a) or (b) above, but the
foregoing shall not be in derogation of the obligation of Parent to furnish the
information and materials described in Sections 5.1(a) and (b) above at the
times specified therein.
Section 5.2    Certificates; Other Information.
Furnish to the Administrative Agent and each of the Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default with respect to the provisions of Section 5.9, except as specified in
such certificate;
(b)    [Intentionally Omitted];
(c)    promptly after the same are sent or upon their becoming available, copies
of or access to (i) all financial statements, reports, notices and proxy
statements sent or made available by the Credit Parties to their equityholders,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any of the Credit Parties with any securities
exchange or any governmental or private regulatory authority, and (iii) all
press releases and other statements made available by any of the Credit Parties
to the public concerning material developments in the business of any of the
Credit Parties;
(d)    not less than twenty (20) Business Days prior to the consummation of any
Permitted Acquisition with Total Consideration in excess of $5,000,000, the
following information:

53
CHAR1\1357697v6

--------------------------------------------------------------------------------




(i)    a reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Target;
(ii)    to the extent available, audited financial statements of the Target for
its two (2) most recent fiscal years prepared by independent certified public
accountants acceptable to the Administrative Agent and unaudited fiscal
year-to-date statements for the two (2) most recent interim periods;
(iii)    consolidated projected income statements of the Parent and its
consolidated Subsidiaries (giving effect to such Permitted Acquisition and the
consolidation with the Parent of each relevant Target) for the three (3)-year
period following the consummation of such Permitted Acquisition, in reasonable
detail, together with any appropriate statement of assumptions and pro forma
adjustments reasonably acceptable to the Administrative Agent;
(iv)    a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Responsible Officer of the Parent (A)
setting forth a good faith estimate of the Total Consideration to be paid for
each Target, and (B) certifying that (1) such Permitted Acquisition complies
with the requirements set forth in the definition thereof in Section 1.1 of this
Agreement and (2) after giving effect to such Permitted Acquisition and any
borrowings in connection therewith, the Parent believes in good faith that it
will have sufficient availability under the Commitments to meet its ongoing
working capital requirements; and
(v)    any due diligence reports prepared by, or on behalf of, any Credit Party
with respect to the Target;
provided, that with respect to any Permitted Acquisition consummated within the
first twenty (20) Business Days following the Closing Date, the delivery of the
information required pursuant to clauses (i)-(v) above on the Closing Date shall
satisfy the requirements of this Section 5.2(d).
(e)    promptly, such additional financial and other information as the
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request; and
(f)    concurrently with the delivery of the financial statements referred to in
Section 5.1(b) above, notice of any acquisition or construction of a new
restaurant.
Documents required to be delivered pursuant to Section 5.1(a) or (b), or
Section 5.2(c) or (f) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website; (ii) on which such documents are posted on
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); or (iii) on which
such documents are available on the website of the Securities and Exchange
Commission at www.sec.gov.
Section 5.3    Payment of Taxes and Other Obligations.
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its taxes (Federal, state, local and any
other taxes) and other material obligations and liabilities of whatever nature
and any additional costs that are imposed as a result of any failure to so pay,
discharge or otherwise satisfy such taxes, obligations and liabilities (except
where the failure to pay, discharge or satisfy such obligations and liabilities
(other than taxes) could not reasonably be expected to have a Material Adverse
Effect), except when the amount or validity of any such taxes, obligations and
liabilities is currently being contested in good faith by appropriate
proceedings and reserves, if applicable, in conformity with GAAP with respect
thereto have been provided on the books of the Credit Parties.
Section 5.4    Maintenance of Existence.
Preserve, renew and keep in full force and effect its existence and good
standing and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business and to
maintain its goodwill; comply with all Material Contracts and Requirements of
Law applicable to it except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.5    Maintenance of Property; Insurance.
(a)    Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).
(b)    Maintain with financially sound and reputable insurance companies
(i) insurance on all its property (including without limitation its tangible
Collateral) insuring against at least such risks as are usually insured against
in the same or a similar business, (ii) liability and food borne illness
insurance covering at least such risks as are usually insured against in the
same or a similar business; and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried. The
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, or an additional insured, as applicable, with respect to such
insurance policies,
and each provider of such insurance policies shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
the Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be altered or
canceled (or ten (10) days, in the event of cancellation for non-payment of
premium), and that no act or default of any Credit Party or any of its
Subsidiaries or any other Person shall affect the rights of the Administrative
Agent or the Lenders under such policy or policies. The present insurance
coverage of the Credit Parties as of the Closing Date is outlined as to carrier,
policy number, expiration date, type and amount on Schedule 5.5(b).
(c)    In case of any material loss, damage to or destruction of the Collateral
of any Credit Party or any material part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.
Section 5.6    Inspection of Property; Books and Records; Discussions.
Keep proper books of records and accounts in which full, true and correct
entries (in all material respects) shall be made of all dealings and
transactions in relation to its businesses and activities, such entries to be in
conformity with GAAP and all Requirements of Law; and permit, during regular
business hours and upon reasonable notice by the Administrative Agent or any
Lender, the Administrative Agent or any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Credit Parties and their Subsidiaries with officers and employees of the Credit
Parties and with its independent certified public accountants; provided,
however, that the Credit Parties shall only be required to reimburse the
expenses of the Administrative Agent for two such inspections and examinations
in any fiscal year, unless an Event of Default has occurred and is continuing,
in which case the Administrative Agent or any Lender (or any of its respective
representatives or independent contractors) shall not be so limited.
Section 5.7    Notices.
Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:
(a)    promptly, but in any event within five (5) Business Days after any Credit
Party knows or has reason to know thereof, the occurrence of any Default or
Event of Default;
(b)    promptly, the occurrence of any default or event of default under any
Material Contracts of any Credit Party or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;
(c)    promptly, any litigation, or any investigation or proceeding known to any
Credit Party (i) affecting any Credit Party or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or involve a monetary claim in excess of $5,000,000, (ii) affecting or
with respect to this Agreement or any other Credit Document or (iii) involving
an environmental claim or potential liability under Environmental Laws in excess
of $5,000,000;
(d)    as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable

54
CHAR1\1357697v6

--------------------------------------------------------------------------------




Event with respect to any Plan, a failure to make any required contribution to a
Plan, the creation of any Lien in favor of the PBGC (other than a Permitted
Lien) or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or any Credit Party or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan, in each case that
could reasonably be expected to have a Material Adverse Effect or involve a
monetary claim or potential liability in excess of $5,000,000;
(e)    any notice of any material violation of any Requirement of Law received
by any Credit Party or any of its Subsidiaries from any Governmental Authority
including, without limitation, any notice of material violation of Environmental
Laws;
(f)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect;
(g)    any attachment, judgment, lien, levy or order exceeding $5,000,000 that
may be assessed against any Credit Party other than Permitted Liens; and
(h)    promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
Section 5.8    Environmental Laws.
(a)    Comply in all material respects with, and take reasonable steps to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and take reasonable steps to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and
(c)    Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Subsidiaries
or the Properties, or any orders,

55
CHAR1\1357697v6

--------------------------------------------------------------------------------




requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor as determined
by a court of competent jurisdiction in a final and non-appealable judgment. The
agreements in this paragraph shall survive repayment of the Secured Obligations.
Section 5.9    Financial Covenants.
Commencing on the day immediately following the Closing Date, the Credit Parties
shall comply with the following financial covenants:
(a)    Leverage Ratio. As of the last day of each fiscal quarter of the Parent,
the Leverage Ratio shall be less than or equal to 2.50 to 1.0.
(b)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Parent shall be greater than or equal to
1.25 to 1.0.
Section 5.10    Additional Subsidiary Guarantors.
The Credit Parties will cause each of their Domestic Subsidiaries (other than an
Immaterial Subsidiary or a Liquor License Subsidiary), whether newly formed,
after acquired or otherwise existing, to promptly become a Guarantor hereunder
by way of execution of a Joinder Agreement. In connection therewith, the Credit
Parties shall give notice to the Administrative Agent not less than fifteen (15)
days prior to creating a Subsidiary, or acquiring the Capital Stock of any other
Person. The guaranty obligations of any such Additional Credit Party shall be
secured by, among other things, the Collateral of the Additional Credit Party
and a pledge of 100% of the Capital Stock of its Domestic Subsidiaries that such
Additional Credit Party owns and 65% (or such higher percentage that would not
result in material adverse tax consequences for such Additional Credit Party (by
constituting an investment of earnings in United States property under Section
956 (or a successor provision) of the Code or triggering an increase in the
gross income of Borrower pursuant to Section 951 (or a successor provision) of
the Code without corresponding credits or other offsets)) of the voting Capital
Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries. In connection with the foregoing, the Credit Parties shall deliver
to the Administrative Agent such charter and organizational documents and
opinions of counsel as the Administrative Agent may reasonably request.
Section 5.11    Compliance with Law.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.
Section 5.12    Pledged Assets.
Each Credit Party will, and will cause each of its Subsidiaries to, cause 100%
of the Capital Stock of each of its direct or indirect Domestic Subsidiaries
that such Credit Party owns and 65% of the voting Capital Stock and 100% of the
non-voting Capital Stock of each of its first-tier Foreign Subsidiaries that
such Credit Party owns to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Security Documents or such other security documents as the Administrative
Agent shall reasonably request.

56
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 5.13    Covenants Regarding Intellectual Property.
(a)    Each Credit Party shall notify the Administrative Agent promptly if it
knows that any application, letters patent or registration relating to any
material Patent or any registration relating to any material Trademark of such
Credit Party or any of its Subsidiaries may become abandoned, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court) regarding such Credit Party’s or any
of its Subsidiary’s ownership of any material Patent or material registered
Trademark, its right to patent or register the same, or to enforce, keep and
maintain the same, or its rights under any material Patent License or material
Trademark License.
(b)    Each Credit Party shall notify the Administrative Agent promptly after it
knows of any final adverse determination (including, without limitation, any
such determination in any proceeding in any court) regarding any material
Copyright of such Credit Party or any of its Subsidiaries, whereby (i) such
material Copyright may become invalid or unenforceable prior to its expiration
or termination, or (ii) such Credit Party’s or any of its Subsidiary’s ownership
of such material Copyright, its right to register the same or to enforce, keep
and maintain the same, or its rights under such material Copyright, may be
adversely affected.
(c)    (i)    Each Credit Party shall promptly notify the Administrative Agent
of any filing by such Credit Party or any of its Domestic Subsidiaries, either
itself or through any agent, employee, licensee or designee (but in no event
later than the 15th Business Day following the last day of the fiscal year in
which such filing occurs), of any application for registration of any material
Intellectual Property with the United States Copyright Office or United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof, or any new Intellectual Property acquired
or licensed by a Credit Party or any Domestic Subsidiary thereof.
(ii)    Upon request of the Administrative Agent, each Credit Party shall
execute and deliver any and all agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in the Intellectual Property and the
general intangibles (including goodwill) related thereto or represented thereby.
(d)    The Credit Parties and their Subsidiaries will take all necessary
actions, including, without limitation, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain the registration of each material registered Copyright, Patent and
Trademark owned by the Credit Parties and their Subsidiaries, including, without
limitation, payment of maintenance fees, filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings.
(e)    In the event that any Credit Party becomes aware that any material
Intellectual Property is infringed, misappropriated or diluted by a third party
in any material respect, such Credit Party shall notify the Administrative Agent
promptly after it learns thereof and shall, unless such Credit Party shall
reasonably determine that such Intellectual Property is not material to the
business of such Credit Party or the Credit Parties and their Subsidiaries taken
as a whole, or that taking legal action will not be financially prudent,
promptly take action against such infringement, misappropriation or dilution to
terminate such infringement, misappropriation or dilution and/or recover any and
all damages for such infringement, misappropriation or dilution, and take such
other

57
CHAR1\1357697v6

--------------------------------------------------------------------------------




actions as such Credit Party shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.
(f)    Notwithstanding anything to the contrary in this Section 5.13, each
Credit Party shall be permitted to abandon any Copyright, Trademark or Patent
that such Credit Party reasonably determines is no longer used or useful in the
conduct of the business of such Credit Party or its Subsidiaries and shall not
be required to provide any notice set forth in this Section 5.13 with respect
thereto.
Section 5.14    Deposit and Securities Accounts.
The Credit Parties shall maintain each of their deposit and securities accounts
with (a) a Lender or (b) a financial institution that has entered into an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) any account with a financial institution
(other than a Lender) that has an outstanding balance, or contains assets that
are valued, at all times less than $1,000,000 shall not be subject to the
requirements of this Section 5.14 and (ii) the outstanding balance of, or the
amount of assets in, all accounts excluded from the requirements of this Section
5.14 shall not exceed $3,000,000 at any time.
Section 5.15    Collateral Consents.
(a)    In the case of any tangible personal property that is Collateral with a
fair market value equal to or greater than $500,000 and that as of the Closing
Date is in the possession or control of a warehouseman, bailee or agent, the
Borrower will use commercially reasonable efforts to deliver to the
Administrative Agent all such customary estoppel letters, bailee letters,
consents and waivers from such warehouseman, bailee or agent, as applicable, as
may be reasonably required by the Administrative Agent.
(b)    In the event that after the Closing Date, any Credit Party stores
inventory or other tangible personal property that is Collateral with a
warehouseman, bailee or agent, in each case with fair market value equal to or
greater than $500,000, such Credit Party shall promptly notify the
Administrative Agent and, if requested by the Administrative Agent, use
commercially reasonable efforts to deliver or cause to be delivered to the
Administrative Agent all such customary estoppel letters, bailee letters,
consents and waivers from such warehouseman, bailee or agent, as applicable, as
may be reasonably required by the Administrative Agent.
Section 5.16    Further Assurances.
Upon the request of the Administrative Agent, the Credit Parties shall promptly
perform or cause to be performed any and all acts and execute or cause to be
executed any and all documents which are necessary or advisable to create or
maintain in favor of the Administrative Agent, for the benefit of the Lenders,
Liens on all Collateral of the Credit Parties as may be required by this
Agreement or any Security Document that are duly perfected in accordance with
all applicable Requirements of Law.
Notwithstanding anything to the contrary contained herein, within thirty (30)
days (or such later date as may be agreed by the Administrative Agent) of the
closing date of the RRGB Canada Acquisition, the Borrower shall deliver or cause
to be delivered to the Administrative Agent stock certificates evidencing the
pledge of 65% of the Capital Stock of RRGB Canada pursuant to the Pledge
Agreement, together with a duly executed in blank undated stock or transfer
powers attached thereto

58
CHAR1\1357697v6

--------------------------------------------------------------------------------




ARTICLE VI    

NEGATIVE COVENANTS
The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Secured
Obligations together with interest, Commitment Fee and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full that:
Section 6.1    Indebtedness.
Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness arising or existing under this Agreement and the other
Credit Documents;
(b)    Indebtedness existing as of the Closing Date as referenced in the
financial statements referenced in Section 3.1 (and set out more specifically in
Schedule 6.1(b)) hereto and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension, together with fees and expenses reasonably
incurred in connection therewith;
(c)    Indebtedness incurred after the Closing Date consisting of Capital Leases
or Indebtedness incurred to provide all or a portion of the purchase price of
furniture, fixtures and equipment provided that (i) such Indebtedness when
incurred shall not exceed the purchase price or cost of construction of such
furniture, fixtures and equipment; (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing; and (iii) the total amount of all such
Indebtedness shall not exceed $25,000,000 at any time outstanding and renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;
(d)    Unsecured intercompany Indebtedness among the Credit Parties; provided
that any such Indebtedness shall be fully subordinated to the Secured
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent;
(e)    Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
business risks and not for speculative purposes;
(f)    Indebtedness and obligations of Credit Parties owing under documentary
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
hereunder) generally;
(g)    Indebtedness in respect of Guaranty Obligations to the extent permitted
under Section 6.3;
(h)    Indebtedness in respect of Sale Leaseback Transactions to the extent
permitted under Section 6.12;

59
CHAR1\1357697v6

--------------------------------------------------------------------------------




(i)    performance, surety, bid, appeal or similar bonds arising in the ordinary
course of business;
(j)    any Indebtedness owing by any Person prior to such Person becoming a
Subsidiary of a Credit Party pursuant to a Permitted Acquisition; provided that
such Indebtedness is not created in contemplation of such acquisition;
(k)    other unsecured Indebtedness or Subordinated Debt of Credit Parties which
does not exceed $200,000,000 in the aggregate at any time outstanding; provided
that (i) the Credit Parties shall demonstrate to the reasonable satisfaction of
the Administrative Agent that the Credit Parties will be in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 5.9 after giving
effect to any such Indebtedness and (ii) no Event of Default shall exist at the
time of, or shall result from, the incurrence of such Indebtedness; and
(l)    other Indebtedness of the Credit Parties and their Subsidiaries which
does not exceed $25,000,000 in the aggregate at any time outstanding.
Section 6.2    Liens.
Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens. Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section 6.2, then it shall be deemed to
have simultaneously granted an equal and ratable Lien on any such assets in
favor of the Administrative Agent for the benefit of the Lenders, to the extent
such a Lien has not already been granted to the Administrative Agent. For the
avoidance of doubt, each of the Credit Parties will not, nor will it permit any
Subsidiary to, grant consensual Liens or other security interests on real
property owned by any Credit Party or its Subsidiaries in favor of any party
other than the Administrative Agent.
Section 6.3    Guaranty Obligations.
The Credit Parties will not enter into or otherwise become or be liable in
respect of any Guaranty Obligations (excluding specifically therefrom
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) other than (a) those in favor of the Lenders in
connection herewith, (b) guaranties given by the Borrower or any of its
Subsidiaries in connection with obligations not constituting Indebtedness,
including Permitted Acquisitions, real property leases and other contracts
entered into in the ordinary course of business, (c) Guaranty Obligations by the
Credit Parties and their Subsidiaries with respect to Indebtedness permitted
under Section 6.1 (except, as regards Indebtedness under subsection (b) thereof,
only if and to the extent such Indebtedness was guaranteed on the Closing Date)
and (d) guaranties given by the Borrower or any Subsidiaries with respect to the
Indebtedness of a Red Robin franchisee in an aggregate amount for all such
guaranties not to exceed $50,000,000 at any time outstanding.
Section 6.4    Nature of Business.
Except as permitted by Section 6.5, each of the Credit Parties will not, nor
will it permit any Subsidiary to, alter its business in any material respect
from that conducted as of the Closing Date or any business substantially related
or incidental thereto.

60
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 6.5    Consolidation, Merger, Sale or Purchase of Assets, etc.
Each of the Credit Parties will not, nor will it permit any Subsidiary to:
(a)    dissolve, liquidate or wind up its affairs, sell, transfer, lease to a
third party or otherwise dispose of its property or assets or agree to do so at
a future time except the following, without duplication, shall be expressly
permitted:
(i)    Specified Sales;
(ii)    Sale Leaseback Transactions to the extent permitted under Section 6.12;
(iii)    the disposition of property or assets as a result of a Recovery Event;
(iv)    the sale, lease, transfer or other disposition of (A) machinery, parts
and equipment no longer used or useful in the conduct of the business of the
Borrower or any of its Subsidiaries and (B) property and assets located at or
used in connection with, or which are otherwise associated with, restaurants
that are not material to the business of any Credit Party;
(v)    the sale, lease or transfer of property or assets between Credit Parties,
so long as the Liens of the Administrative Agent with respect to such property
or assets remain in full force and effect and fully perfected after giving
effect to such transaction;
(vi)    the dissolution, liquidation or winding up of a Liquor License
Subsidiary or any sale, transfer or other disposition of assets from a Liquor
License Subsidiary to a Credit Party or another Liquor License Subsidiary;
(vii)    [Intentionally Omitted]
(viii)    the sale of restaurants owned by the Credit Parties to franchisees for
fair market value so long as the aggregate consideration for all sales made in
reliance on this clause (viii) does not exceed $35,000,000 in any fiscal year;
and
(ix)    the sale, lease or transfer of property or assets for fair market value
so long as the aggregate consideration for all sales, leases and transfers of
property or assets made in reliance on this clause (ix) does not exceed
$50,000,000 during the term of this Agreement;
provided, that in each case (other than with respect to clause (v) above and
dispositions of assets of a restaurant in connection with a refinishing,
refurnishing or upgrade of such restaurant for consideration less than $100,000
in the aggregate per restaurant) (A) at least 75% of the consideration received
therefor by any Credit Party or any such Subsidiary shall be in the form of cash
or Cash Equivalents, (B) after giving effect to the sale, lease, transfer or
other disposition of such property or assets and the repayment of Indebtedness
(if any) with the proceeds thereof, the Credit Parties shall be in compliance on
a Pro Forma Basis with the financial covenants set forth in Section 5.9 hereof
and shall be in compliance with all other terms and conditions of this
Agreement, and (C) no Event of Default shall exist or shall result from such
sale, lease, transfer or other disposition of property or assets; provided,
further, that with respect to any sale or transfer of property or assets
permitted hereunder to an unrelated third party, the Administrative Agent shall
be entitled, without

61
CHAR1\1357697v6

--------------------------------------------------------------------------------




the consent of the Lenders or the Required Lenders, to release its Liens
relating to the particular property or assets sold; or
(b)    (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) all or substantially all of the property or
assets or a majority of the Voting Stock of any Person (other than purchases or
other acquisitions of inventory, goods, materials, property and equipment in the
ordinary course of business, except as otherwise limited or prohibited herein)
or (ii) enter into any transaction of merger or consolidation, except for (A)
Permitted Acquisitions, (B) investments or acquisitions permitted pursuant to
Section 6.6, and (C) the merger or consolidation of a Credit Party with and into
another Credit Party; provided that if the Borrower is a party thereto, the
Borrower will be the surviving corporation.
Section 6.6    Advances, Investments and Loans.
Each of the Credit Parties will not, nor will it permit any Subsidiary to, lend
money or extend credit or make advances to any Person, or purchase or acquire
any Capital Stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person except for Permitted Investments.
Section 6.7    Transactions with Affiliates.
Except as permitted in subsection (iv), subsection (ix) or subsection (x) of the
definition of Permitted Investments or as permitted under Section 6.11, each of
the Credit Parties will not, nor will it permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s‑length transaction with a Person other than an officer,
director, shareholder or Affiliate.
Section 6.8    Sale of Capital Stock of Subsidiaries.
Each of the Credit Parties will not, nor will it permit any Subsidiary to, sell,
transfer, pledge or otherwise dispose of any Capital Stock or other equity
interests in any of its Subsidiaries, nor will it, or permit any Subsidiary to,
issue, sell, transfer, pledge or otherwise dispose of any of its Capital Stock
or other equity interests, except as required by the Credit Documents or
pursuant to a transaction permitted by this Agreement.

62
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 6.9    Fiscal Year; Organizational Documents; Material Contracts.
Each of the Credit Parties will not, nor will it permit any of its Subsidiaries
to, change its fiscal year. Each of the Credit Parties will not, nor will they
permit any of its Subsidiaries to, amend, modify or change their articles of
incorporation (or corporate charter or other similar organizational document),
operating agreement or bylaws (or other similar document) in any material
respect without the prior written consent of the Required Lenders. Each of the
Credit Parties will not, nor will it permit any of its Subsidiaries to, without
the prior written consent of the Administrative Agent, amend, modify, cancel or
terminate or fail to renew or extend or permit the amendment, modification,
cancellation or termination of any of the Material Contracts (other than in the
ordinary course of business), except in the event that such amendments,
modifications, cancellations or terminations could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 6.10    Limitation on Restricted Actions.
Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or
(e) act as a Guarantor and pledge its assets pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (a)‑(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) Applicable Law, (iii) any document or
instrument governing Indebtedness maintained pursuant to Section 6.1(b) or
incurred pursuant to Section 6.1(c), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith or (iv) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.
Section 6.11    Restricted Payments.
Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except:
(a)    to make dividends payable solely in the common stock or equivalent equity
interests of such Person;
(b)    to make dividends or other distributions payable to any Credit Party
(directly or indirectly through Subsidiaries);
(c)    the Parent may redeem and/or repurchase shares of its Capital Stock or
pay cash dividends to its shareholders in an aggregate amount not to exceed
$50,000,000 over the term of this Agreement; provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of such
Restricted Payment or result therefrom and (ii) the sum of (A) Consolidated Cash
on Hand plus (B) Accessible Borrowing Availability, shall be not less than
$40,000,000 after giving effect to such Restricted Payment; provided further
that if the Leverage Ratio both before and after giving effect to any such
Restricted Payment on a Pro Forma Basis is less than 2.00 to 1.00 (as
demonstrated to the reasonable satisfaction of the Administrative Agent prior to
the payment thereof)

63
CHAR1\1357697v6

--------------------------------------------------------------------------------




and the conditions in clauses (i) and (ii) have been satisfied, the Borrower may
make additional Restricted Payments in cash pursuant to this subsection (c)
without regard to such aggregate limitation (it being understood and agreed that
any Restricted Payment that is permitted by this subsection at the time it is
made shall thereafter be deemed permitted by this subsection regardless of
whether the conditions set forth herein continue to be satisfied with respect to
future Restricted Payments);
(d)    so long as no Default or Event of Default shall have occurred and be
continuing, any Credit Party may make Restricted Payments to any employee of the
Parent or any Subsidiary pursuant to severance agreements with such employee in
an aggregate amount not to exceed $2,000,000 in cash in each fiscal year;
(e)    so long as no Default or Event of Default shall have occurred and be
continuing, any Credit Party may repurchase or redeem any of its Equity
Interests from an employee of the Parent or any Subsidiary in connection with
payments of withholding taxes payable in connection with the vesting of such
Equity Interests in an aggregate amount not to exceed $1,000,000 in cash in each
fiscal year.
Section 6.12    Sale Leasebacks.
No Credit Party will, directly or indirectly, (i) sell or transfer any property
(whether real, personal or mixed and whether now owned or hereafter acquired) to
a Person that is not a Credit Party (for purposes of this Section 6.12, the
“Sale Leaseback Property”) and then (ii) promptly lease (whether as an Operating
Lease or a Capital Lease), or guaranty a lease of, the Sale Leaseback Property
and use the Sale Leaseback Property for substantially the same purpose in
existence prior to the sale or transfer (any such transaction, a “Sale Leaseback
Transaction”); provided, however, that Sale Leaseback Transactions shall be
permitted so long as such Sale Leaseback Transactions do not exceed an aggregate
amount of $4,000,000 during any fiscal year or an aggregate amount of
$20,000,000 during the term of this Agreement.
Section 6.13    No Further Negative Pledges.
Each of the Credit Parties will not, nor will it permit any Subsidiary to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security to secure obligations under such agreement if security is given for
some other obligation, except (a) pursuant to this Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, and (c) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.
Section 6.14    Amendments to Subordinated Debt, etc.
Each of the Credit Parties will not, nor will it permit any Subsidiary to, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Subordinated Debt of such Credit Party or Subsidiary
if such amendment or modification would add or change any terms in a manner
adverse to the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or change any subordination
provision thereof.
Section 6.15    Management Fees.
Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, pay any management, consulting or similar fees to any
Affiliate or to any manager, director, officer or employee of the Credit Parties
or any of their Subsidiaries, other than those payments included in the
corporate overhead of the Parent or any Subsidiary or other payments made in the
ordinary course of business without the prior written consent of the Required
Lenders.
Section 6.16    Parent Holding Company/Liquor License Subsidiaries.
The Parent shall not engage in any activities or operations whatsoever, other
than (a) general administrative and other functions required by law, (b) owning
all of the Capital Stock of the Borrower, (c) guaranteeing the Secured
Obligations pursuant to the terms of this Agreement and the other Credit
Documents and performing its obligations hereunder and thereunder and (d) those
activities or operations that are necessary or appropriate to comply with
Requirements of Law or to comply with the rules and regulations of NASDAQ or any
other national securities exchange or any other securities regulatory authority.
None of the Liquor License Subsidiaries shall engage in any activities or
operations whatsoever, other than (i) general administrative and other functions
required by law and (ii) owning their respective liquor licenses and other
activities or operations incidental thereto.
Section 6.17    Expansion Capital Expenditures.
The Credit Parties shall not permit Expansion Capital Expenditures made by the
Parent and its Subsidiaries for the fiscal year ending on December 28, 2014 and
each fiscal year thereafter to exceed an aggregate amount equal to 70% of
Consolidated EBITDA for the immediately prior fiscal year; provided that if the
Leverage Ratio both before and after giving effect to any such Expansion Capital
Expenditure on a Pro Forma Basis is less 2.00 to 1.00 (as demonstrated to the
reasonable satisfaction of the Administrative Agent prior to the making
thereof), the Credit Parties may make Expansion Capital Expenditures in such
fiscal year without regard to such aggregate limitation (it being understood and
agreed that any such additional expenditure that is permitted by this proviso of
this Section 6.17 at the time it is made shall thereafter be deemed permitted by
this subsection regardless of whether the conditions set forth herein continue
to be satisfied with respect to future expenditures in the applicable fiscal
year). Notwithstanding the foregoing, any portion of any amount set forth in the
preceding sentence, if not expended in the fiscal year for which it is permitted
above, may be carried over for expenditure in the next following fiscal year;
provided that, if any such amount is so carried over, (a) it will be deemed used
in the applicable subsequent fiscal year only following use of the amount set
forth in the preceding sentence for such fiscal year and (b) it may not be
carried over to any subsequent fiscal year; provided further that no amount
shall be carried over from a fiscal year in which the Credit Parties are
permitted to make Expansion Capital Expenditures without regard to the aggregate
limitation referenced above.

64
CHAR1\1357697v6

--------------------------------------------------------------------------------




ARTICLE VII    

EVENTS OF DEFAULT
Section 7.1    Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    (i) The Borrower shall fail to pay any principal on any Loan when due
(whether at maturity, by reason of acceleration or otherwise) in accordance with
the terms hereof; or (ii) the Borrower shall fail to reimburse the Issuing
Lender for any LOC Obligations when due (whether at maturity, by reason of
acceleration or otherwise) in accordance with the terms hereof; or (iii) the
Borrower shall fail to pay any interest on any Loan or other Secured Obligation
or any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms hereof and
such failure to pay shall continue unremedied for three (3) Business Days; or
(iv) any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder; or
(b)    Any representation or warranty of a Credit Party made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial statement furnished
at any time under or in connection with this Agreement provided by a Responsible
Officer shall prove to have been incorrect, false or misleading in any material
respect on or as of the date made or deemed made; or
(c)    (i) Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Sections 5.4 (with
respect to maintenance of a Credit Party’s existence), 5.7 (with respect to
notice of a Default or Event of Default) or 5.9 or Article VI hereof; or
(ii) any Credit Party shall fail to comply with any other covenant, contained in
this Agreement or the other Credit Documents (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and in the event such breach or failure to
comply is capable of cure, is not cured within the time prescribed therein, or
to the extent not prescribed therein, within thirty (30) days of its occurrence;
or
(d)    Any Credit Party or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the
Indebtedness hereunder) in a principal amount outstanding of at least $5,000,000
in the aggregate for the Credit Parties and their Subsidiaries beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Indebtedness hereunder) in a principal amount
outstanding of at least $5,000,000 in the aggregate for the Credit Parties and
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or required to be
repurchased, prepaid, defeased or redeemed prior to its stated maturity; or
(iii) default any Secured Hedging Agreement, the effect of which default is to
cause or permit the counterparty thereto to declare an event of default or
termination event, as defined therein; or

65
CHAR1\1357697v6

--------------------------------------------------------------------------------




(e)    (i) Any Credit Party or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to have it judged bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Credit
Party or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any Credit Party or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Credit Party or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Credit Party or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(f)    One or more judgments, orders, decrees or arbitration awards shall be
entered against any Credit Party or any of its Subsidiaries involving in the
aggregate a liability (to the extent not covered by third-party insurance with
respect to which coverage has not been disputed by the insurer for a period in
excess of ninety (90) days; provided however that such ninety (90) day period
shall no longer be in effect to the extent that any such judgment, order, decree
or arbitration award shall be executed upon at any time during such period by
the holder thereof) of $10,000,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 10 Business Days from the
entry thereof or any injunction, temporary restraining order or similar decree
shall be issued against any Credit Party or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect; or
(g)    The occurrence of any of the following: (i) Any Person shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan, (ii) the determination that a Plan is in “at
risk status” as defined in Section 430 of the Code or any Lien in favor of the
PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of any
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Credit Party, any of its Subsidiaries or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could have a Material Adverse
Effect; or

66
CHAR1\1357697v6

--------------------------------------------------------------------------------




(h)    There shall occur a Change of Control; or
(i)    The Guaranty or any provision thereof for any reason shall cease to be in
full force and effect or any Guarantor or any Person acting by or on behalf of
any Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or
(j)    Any other Credit Document shall fail to be in full force and effect or to
give the Administrative Agent and/or the Lenders the security interests, liens,
rights, powers and privileges purported to be created thereby in any material
respect (except as such documents may be terminated or no longer in force and
effect in accordance with the terms thereof, other than those indemnities and
provisions which by their terms shall survive) or any Lien shall fail to be
perfected on a material portion of the Collateral.
Section 7.2    Acceleration; Remedies.
Upon the occurrence and during the continuation of an Event of Default, then,
(a) if such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other Secured Obligations under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall immediately become due and payable,
and the Borrower shall immediately pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit in an amount equal to the maximum amount
which may be drawn under Letters of Credit then outstanding and (b) if such
event is any other Event of Default, any of the following actions may be taken:
with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, (i) by notice to the Borrower declare all or any portion of the
Commitments to be terminated forthwith, whereupon such Commitments shall
immediately terminate, (ii) by notice of default to the Borrower, declare the
Loans (with accrued interest thereon) and all other Secured Obligations under
the Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) to be due and payable forthwith
and direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable, (iii) hire, at the expense of the Credit Parties, one or
more consultants and the Credit Parties agree to cooperate with such
consultants, (iv) exercise any rights or remedies of the Administrative Agent or
the Lenders under this Agreement or any other Credit Document, including,
without limitation, any rights or remedies with respect to the Collateral, and
(v) exercise any rights or remedies available to the Administrative Agent or
Lenders under Applicable Law.
Section 7.3    Rights and Remedies Cumulative; Non-Waiver; etc.
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Credit Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Credit Documents or to
constitute a waiver of any Event of Default.
Section 7.4    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations arising under the

67
CHAR1\1357697v6

--------------------------------------------------------------------------------




Credit Documents that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.6 and 9.5) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 9.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 7.5    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
(b)    Each Lender hereby agrees that, except as otherwise provided in any
Credit Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Credit Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
ARTICLE VIII    

THE AGENT
Section 8.1    Appointment and Authority.
Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions. The
Administrative Agent shall also act as the “collateral agent” under the Credit
Documents, and each of the Lenders (including in its capacity as a potential
Hedge Bank or Cash Management Bank) and the Issuing Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article VIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Articles VIII and IX (including Section
9.5, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Credit Documents) as if set forth in full herein
with respect thereto.
Section 8.2    Delegation of Duties.
The Administrative Agent may execute any of its duties under this Agreement by
or through agents or attorneys‑in‑fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys‑in‑fact selected by it with reasonable care. Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform its the functions of the Administrative Agent hereunder
relating to the advancing of funds to the Borrower and distribution of funds to
the Lenders and to perform such other related functions of the Administrative
Agent hereunder as are reasonably incidental to such functions.

68
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 8.3    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.1 and Section 7.2) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 8.4    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be

69
CHAR1\1357697v6

--------------------------------------------------------------------------------




fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 8.5    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.
Section 8.6    Non‑Reliance on Administrative Agent and Other Lenders.‑
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys‑in‑fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys‑in‑fact or affiliates.
Section 8.7    Intentionally Omitted.

70
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 8.8    Administrative Agent in Its Individual Capacity.
The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not the Administrative Agent hereunder. With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.
Section 8.9    Resignation By Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or the Issuing Lender under any of the Credit Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
(b)    Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit

71
CHAR1\1357697v6

--------------------------------------------------------------------------------




Documents, and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.
Section 8.10    Nature of Duties.
Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) listed from time to time on the cover page of this
Agreement shall have no obligations, responsibilities or duties under this
Agreement or under any other Credit Document other than obligations,
responsibilities and duties applicable to all Lenders in their capacity as
Lenders; provided, however, that such agents shall be entitled to the same
rights, protections, exculpations and indemnifications granted to the
Administrative Agent under this Article VIII in their capacity as an agent.
Section 8.11    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
Section 8.12    Collateral and Guaranty Matters.
Each of the Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Credit Document (i) upon the termination of the Commitment and payment in full
of all Secured Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedging Agreements as to which arrangements satisfactory
to the applicable Cash Management Bank or Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Credit Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 9.1;
(b)    to release any Subsidiary Guarantor from its obligations under any Credit
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
(c)    to subordinate or release any Lien on any Collateral granted to or held
by the Administrative Agent under any Credit Document to the holder of any
Permitted Lien.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty

72
CHAR1\1357697v6

--------------------------------------------------------------------------------




Agreement pursuant to this Section 8.12. In each case as specified in this
Section 8.12, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Credit Documents and this Section 8.12. In the case of any
such sale, transfer or disposal of any property constituting Collateral
permitted pursuant to Section 6.5, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.
Section 8.13    Secured Hedging Agreements and Secured Cash Management
Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section
2.12(b) or any Collateral by virtue of the provisions hereof or of any Security
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Article VIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedging Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedging
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE IX    

MISCELLANEOUS
Section 9.1    Amendments, Waivers and Release of Collateral.
Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may be
released except as specifically provided herein or in the Security Documents or
in accordance with the provisions of this Section 9.1. The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as the Required Lenders
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, waiver,
supplement, modification or release shall:
(i)    (A) reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon or waive any payment default, (B) extend
the expiration date of a Letter of Credit beyond the Maturity Date, (C) reduce
the stated rate of any interest or fee payable hereunder (other than interest at
the increased post‑default rate) or extend the scheduled date of any payment
thereof, or (D) increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby, or
(ii)    amend, modify or waive any provision of Section 2.12, Section 2.17, this
Section 9.1 or change the percentage specified in the definition of Required
Lenders, without the written consent of all the Lenders, or
(iii)    amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent, or
(iv)    release (A) the Parent or the Borrower from its obligations under the
Credit Documents, or (B) all of the Guarantors or the Guarantors comprising
substantially all of the credit support for the Secured Obligations, without the
written consent of all of the Lenders, or
(v)    release all or substantially all of the Collateral, without the written
consent of all of the Lenders and each Hedge Bank, or
(vi)    amend the definitions of (a) “Hedging Agreement,” “Secured Hedging
Agreement,” or “Hedge Bank” without the consent of each Hedge Bank that would be
adversely affected thereby or (b) “Cash Management Agreement,” “Secured Cash
Management Agreement” or “Cash Management Bank” without the consent of each Cash
Management Bank that would be adversely affected thereby; or
(vii)    amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of all of the Required Lenders or Lenders as appropriate and,
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent or the Issuing Lender under any Credit
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent and/or the Issuing Lender, as applicable, in addition to
the Lenders required hereinabove to take such action;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Credit Document; (iv) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (v) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
tranche (but not the Lenders holding Loans or Commitments of any other tranche)
may be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Lenders
holding Loans or Commitments under the affected tranche that would be required
to consent thereto under this Section if such Lenders were the only Lenders
hereunder at the time, and (vi) the Administrative Agent and the Borrower shall
be permitted to amend any provision of the Credit Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Credit Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Issuing Lender, the
Administrative Agent and all future holders of the Notes. In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders, the Issuing Lender
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the outstanding Loans and Notes and other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Agreement by unilaterally amending or supplementing Schedule 1.1(a) from
time to time in the manner requested by the Borrower, the Administrative Agent
or any Lender in order to reflect any assignments or transfers of the Loans as
provided for hereunder; provided, however, that the Administrative Agent shall
promptly deliver a copy of any such modification to the Borrower and each
Lender.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
Section 9.2    Notices.
Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the Business Day immediately following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case, addressed as follows in the case of the Borrower, the
other Credit Parties and the Administrative Agent, and, with respect to each
Lender, as set forth in such Lender’s Administrative Questionnaire, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:
The Borrower
Red Robin International, Inc.

and the other
6312 S. Fiddler’s Green Circle

Credit Parties:
Suite 200 North

Greenwood Village, CO 80111
Attention:    Stuart Brown, Treasurer and Assistant Secretary
Facsimile:     (303) 846-6067
Telephone:     (303) 846-6024
with a copy to:
Red Robin Gourmet Burgers, Inc.
6312 S. Fiddler’s Green Circle
Suite 200 North
Greenwood Village, CO 80111
Attention:
Michael Kaplan, Chief Legal Officer

Facsimile:     (303) 846-6067
Telephone:     (303) 846-6034
The Administrative Agent:
For all notices other than Request for Extensions of Credit:
Wells Fargo Bank, National Association
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention:    Loan Administration
(760) 918-2700 Telephone
(760) 918-2727 Fax
with a copy to:
Wells Fargo Bank, National Association
1808 Aston Ave., Suite 250
Carlsbad, CA 92008
Attention:     Jake Norton
Facsimile:     (760) 918-2727
Telephone:     (760) 918-2716
Requests for Extensions of Credit:
Please send Borrowing Notice according to the instructions below
VIA FAX
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 590-3481
or
VIA EMAIL
agencyservices.requests@wellsfargo.com
Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Section 9.3    No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Section 9.4    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

73
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 9.5    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower, any Subsidiary or any other
Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Credit Document, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Credit Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under

74
CHAR1\1357697v6

--------------------------------------------------------------------------------




any other Credit Document, if such Credit Party or such Subsidiary has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 2.13.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor. The agreements and obligations set forth in this
Section 9.5 shall survive the termination of this Agreement and payment of the
Notes and all other amounts payable hereunder.
Section 9.6    Successors and Assigns; Participations; Purchasing Lenders.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

75
CHAR1\1357697v6

--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.

76
CHAR1\1357697v6

--------------------------------------------------------------------------------




(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16, 2.17, 2.18 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, Issuing Lender, Swingline Lender and the other Lenders shall continue to

77
CHAR1\1357697v6

--------------------------------------------------------------------------------




deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.1 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15, 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.7 as though it were a Lender, and such Participant agrees
to be subject to the requirements set forth in Section 9.7 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.16, 2.17 and 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. No Participant shall be
entitled to the benefits of Section 2.18 unless such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.18(b) and (c) as though it
were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
Section 9.7    Right of Set‑off; Sharing of Payments.‑
(a)    If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever

78
CHAR1\1357697v6

--------------------------------------------------------------------------------




currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender, the Swingline Lender or
their respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections
2.16, 2.17, 2.18 or 9.5) greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) the application of cash collateral provided
for in Section 2.21 or (C) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries (as to which
the provisions of this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
Section 9.8    Table of Contents and Section Headings.
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

79
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 9.9    Counterparts; Integration; Effectiveness; Electronic Execution of
Assignments.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Credit Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Credit Document shall
not be deemed a conflict with this Agreement. Each Credit Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 9.10    All Powers Coupled with an Interest.
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other
Credit Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the facilities hereunder have not been
terminated.
Section 9.11    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 9.12    Inconsistencies with Other Documents.
In the event there is a conflict or inconsistency between this Agreement and any
other Credit Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
Section 9.13    Governing Law.
This Agreement and the other credit documents (unless expressly set forth
therein) and the rights and obligations of the parties under this Agreement and
the other credit documents shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OR CHOICE OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


Section 9.14    Consent to Jurisdiction; Waiver of Venue; Service of Process.

80
CHAR1\1357697v6

--------------------------------------------------------------------------------




(a)    Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Credit Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction
(b)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
Section 9.15    Confidentiality.
The Administrative Agent and each of the Lenders agrees that it will use its
commercially reasonable efforts not to disclose without the prior consent of the
Borrower any information with respect to the Parent and its Subsidiaries which
is furnished pursuant to this Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein and which is
designated by the Borrower to the Lenders in writing as confidential or as to
which it is otherwise reasonably clear such information is not public (the
“Information”), except that any Lender may disclose any such Information (a) to
its employees, affiliates, auditors or counsel or to another Lender each of whom
shall have been made aware of this confidentiality requirement and shall have
agreed to be bound by its provisions and other than as prohibited by Regulation
FD, (b) as has become generally available to the public other than by a breach
of this Section 9.15, (c) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or the Office of the
Comptroller of the Currency or the National Association of Insurance
Commissioners or similar organizations (whether in the United States or
elsewhere) or their successors, (d) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (e) to (i) any prospective Participant or assignee in
connection with any contemplated transfer pursuant to Section 9.6 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower, provided that such prospective transferee
shall have been made aware of this Section 9.15 and shall have agreed to be
bound by its provisions as if it were a party to this Credit Agreement, (f) to
Gold Sheets and other similar bank trade publications; such information to
consist of deal terms and other information regarding the credit facilities
evidenced by this Credit Agreement customarily found in such publications, (g)
in connection with any suit, action or proceeding for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies or interests under or in connection with the Credit Documents
or any Secured Hedging Agreement, (h) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.15), (i) any nationally recognized rating agency that requires access
to information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (j) to a Person that is a trustee,
collateral manager, servicer, noteholder or secured party in a Securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization; provided that such Person shall
have been made aware of this Section 9.15 and shall have agreed to be bound by
its provisions as if it were a party to this Credit Agreement. For purposes of
this Section “Securitization” shall mean a public or private offering by a
Lender or any of its affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized in whole
or in part by, the Loans.
Section 9.16    Acknowledgments.
The Borrower and the other Credit Parties each hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of each Credit Document;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
(c)    no joint venture exists among the Lenders or among the Borrower or the
other Credit Parties and the Lenders.
Section 9.17    Waivers of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

81
CHAR1\1357697v6

--------------------------------------------------------------------------------




Section 9.18    Compliance with Tax Shelter Regulations.
(a)    The Borrower and each Lender (i) represents and warrants that, as of the
Closing Date, it does not intend to treat the Extensions of Credit hereunder and
the other transactions contemplated hereby as a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4) and (ii) covenants to give
prior written notice to the Administrative Agent and the Borrower (as
applicable) if it determines to take any action inconsistent with the intention
represented in the foregoing clause (i).
(b)    Subject to the terms of Section 9.18(a)(ii), if a Lender determines that
the Extensions of Credit made by such Lender should be treated as part of a
transaction that is subject to Treasury Regulation Section 1.6011-4 or Section
301.6112-1, such Lender, the Administrative Agent and the Borrower may file such
IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.
(c)    Notwithstanding anything herein (including Section 9.15) or in any other
Credit Document to the contrary, the Borrower, the Administrative Agent and each
Lender may disclose to any and all persons, without limitation of any kind, any
information with respect to the U.S. federal income tax treatment and U.S.
federal income tax structure of the transactions contemplated hereby and all
material of any kind (including opinions or other tax analyses) that are
provided to the Borrower, the Administrative Agent or such Lender relating to
such tax treatment and tax structure.
Section 9.19    Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and the Guarantors and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.
ARTICLE X    

GUARANTY
Section 10.1    The Guaranty.
In order to induce the Lenders to enter into this Credit Agreement, any Hedge
Bank to enter into any Secured Hedging Agreement, any Cash Management Bank to
enter into any Secured Cash Management Agreement and to extend credit hereunder
and thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, any Secured Hedging
Agreement and any Cash Management Agreement, each of the Guarantors hereby
agrees with the Administrative Agent, the Lenders, the Hedge Banks and the Cash
Management Banks as follows: the Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Secured Obligations. If any or all of
the indebtedness becomes due and payable hereunder or under any Secured Hedging
Agreement or under any Cash Management Agreement, each Guarantor unconditionally
promises to pay such indebtedness to the Administrative Agent, the Lenders, the
Hedge Banks, the Cash Management Banks, or their respective order, or demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Lenders in collecting any of the Secured
Obligations.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code).
Section 10.2    Bankruptcy.
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Secured Obligations of the
Borrower to the Lenders, any Hedge Banks and any Cash Management Banks whether
or not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 7.1(f), and unconditionally promises to pay such Secured
Obligations to the Administrative Agent for the account of the Lenders, to any
such Hedge Banks, and to any such Cash Management Banks, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender, any
Hedge Bank or any Cash Management Bank, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
Section 10.3    Nature of Liability.
The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Secured Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Secured Obligations of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lender, any Hedge Bank or any Cash Management Bank on
the Secured Obligations which the Administrative Agent, such Lenders, such Hedge
Bank or such Cash Management Bank repay the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.
Section 10.4    Independent Obligation.
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.
Section 10.5    Authorization.
Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedge Bank without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Secured Obligations or any part thereof in accordance with this
Credit Agreement, any Secured Hedging Agreement and any Secured Cash Management
Agreement, as applicable, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Secured Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.
Section 10.6    Reliance.
It is not necessary for the Administrative Agent, the Lenders, any Hedge Bank or
any Cash Management Bank to inquire into the capacity or powers of the Borrower
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any Secured Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.
Section 10.7    Waiver.
(a)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedge Bank to (i) proceed against the Borrower, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from the Borrower, any other guarantor or any other party, or (iii) pursue any
other remedy in the Administrative Agent’s, any Lender’s, any Hedge Bank’s or
any Cash Management Bank’s power whatsoever. Each of the Guarantors waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party other than payment in full of the Secured
Obligations (other than contingent indemnity obligations), including without
limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Secured Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full of the
Secured Obligations. The Administrative Agent may, at its election, foreclose on
any security held by the Administrative Agent by one or more judicial or
nonjudicial sales (to the extent such sale is permitted by Applicable Law), or
exercise any other right or remedy the Administrative Agent or any Lender may
have against the Borrower or any other party, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Secured Obligations have been paid in full and the Commitments have
been terminated. Each of the Guarantors waives any defense arising out of any
such election by the Administrative Agent or any of the Lenders, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.
(b)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Secured
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Secured
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

82
CHAR1\1357697v6

--------------------------------------------------------------------------------




(c)    Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders, any Hedge Bank or any Cash Management
Bank against the Borrower or any other guarantor of the Secured Obligations of
the Borrower owing to the Lenders, such Hedge Banks or such Cash Management
Banks (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Secured Obligations shall have been paid in full and the
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders, any Hedge Bank or any Cash Management Bank now have or may
hereafter have against any Other Party, any endorser or any other guarantor of
all or any part of the Secured Obligations of the Borrower and any benefit of,
and any right to participate in, any security or collateral given to or for the
benefit of the Lenders, any Hedge Bank and/or any Cash Management Bank to secure
payment of the Secured Obligations of the Borrower until such time as the
Secured Obligations (other than contingent indemnity obligations) shall have
been paid in full and the Commitments have been terminated.
Section 10.8    Limitation on Enforcement.
The Lenders, the Hedge Banks and the Cash Management Banks agree that this
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders, such Hedge Banks or such Cash
Management Banks (only with respect to obligations under the applicable Secured
Hedging Agreement and Secured Cash Management Agreement) and that no Lender,
Hedge Bank or Cash Management Bank shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Credit Agreement and for the benefit of
any Hedge Bank under any Secured Hedging Agreement and any Cash Management Bank
under any Secured Cash Management Agreement. The Lenders, the Hedge Banks and
the Cash Management Banks further agree that this Guaranty may not be enforced
against any director, officer, employee or stockholder of the Guarantors.
Section 10.9    Confirmation of Payment.
The Administrative Agent and the Lenders will, upon request after payment of the
Secured Obligations which are the subject of this Guaranty and termination of
the Commitments relating thereto, confirm to the Borrower, the Guarantors or any
other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of Section
10.2.
At such time as the Secured Obligations which are the subject of this Guaranty
have been paid in full and the Commitments have been terminated, this Guaranty
and all obligations of the Guarantors hereunder shall terminate and be of no
further force and effect, all without delivery of any instrument or performance
of any act by any Person.
Section 10.10    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under this Agreement and
the other Credit Documents in respect of Swap Obligations; provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 10.10
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.10 or otherwise under this
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. The obligations of each
Qualified ECP Guarantor under this Section 10.10 shall remain in full force and
effect until the Credit Party Obligations have been paid in full and the
Commitments have expired or terminated. Each Qualified ECP Guarantor intends
that this Section 10.10 constitute, and this Section 10.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of Section la(18)(A)(v)(II) of the
Commodity Exchange Act.



83
CHAR1\1357697v6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.
BORROWER:
RED ROBIN INTERNATIONAL, INC.,
a Nevada corporation

By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Treasurer and Assistant Secretary
GUARANTORS:
RED ROBIN GOURMET BURGERS, INC.,

a Delaware corporation
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Senior Vice President and Chief Financial Officer

RED ROBIN WEST, INC.,
a Nevada corporation
WESTERN FRANCHISE DEVELOPMENT, INC.,
a California corporation
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Treasurer and Assistant Secretary
RED ROBIN DISTRIBUTING COMPANY LLC,
a Nevada limited liability company
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Manager

Red Robin International, Inc.
Credit Agreement



--------------------------------------------------------------------------------




GUARANTORS (CONT.)
NORTHWEST ROBINS, L.L.C.,
a Washington limited liability company

By:    RED ROBIN INTERNATIONAL, INC.,
Sole Member and Manager of Northwest Robins, L.L.C.
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Treasurer and Assistant Secretary


RED ROBIN EXPRESS, LLC,
a Colorado limited liability company
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Manager
RED ROBIN NORTH HOLDINGS, INC.,
a Nevada corporation
By:    /s/ Stuart B. Brown            
Name:    Stuart B. Brown
Title:    Vice President and Treasurer





Red Robin International, Inc.
Credit Agreement



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT
AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and as a Lender

By:    /s/ Darcy McLaren            
Name:    Darcy McLaren
Title:    Director
:





Red Robin International, Inc.
Credit Agreement



--------------------------------------------------------------------------------




LENDER:
Bank of America, N.A.

By:    /s/ John Coppedge            
Name:    John Coppedge
Title:    Sr. Vice President

Red Robin International, Inc.
Credit Agreement



--------------------------------------------------------------------------------




LENDER:
COMPASS BANK, an Alabama Banking Corporation, as a Co-Documentation Agent and a
Lender

By:    /s/ Joseph W. Nimmons            
Name:    Joseph W. Nimmons
Title:    Sr. Vice President

Red Robin International, Inc.
Credit Agreement



--------------------------------------------------------------------------------




LENDER:
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH
By:    /s/ Jeff Geisbauer            
Name:    Jeff Geisbauer
Title:    Executive Director
By:    /s/ Robert M. Mandula            
Name:    Robert M. Mandula
Title:    Managing Director

Red Robin International, Inc.
Credit Agreement



--------------------------------------------------------------------------------




LENDER:
U.S Bank National Association

By:    /s/ Jeff Benedix            
Name:    Jeff Benedix
Title:    Vice President









Red Robin International, Inc.
Credit Agreement

